UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2009 Date of reporting period: November 1, 2008  April 30, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Since 1937, when George Putnam created a prudent mix of stocks and bonds in a single, professionally managed portfolio, we have championed the wisdom of the balanced approach. Today, we offer a world of equity, fixed-income, multi-asset, and absolute-return portfolios so investors can pursue a range of financial goals. Our seasoned portfolio managers seek superior results over time, backed by original, fundamental research on a global scale. We believe in service excellence, in the value of experienced financial advice, and in putting clients first in everything we do. In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. Putnam Absolute Return 100 and 300 Funds Semiannual Report 4 | 30 | 09 Message from the Trustees 2 About the funds 4 Performance snapshot 6 Interview with your fund’s Portfolio Manager 7 Performance in depth 12 Expenses 14 Your fund’s management 16 Terms and definitions 18 Trustee approval of management contract 19 Other information for shareholders 23 Financial statements 24 Message from the Trustees Dear Fellow Shareholder: Since the fourth quarter of 2007, investors have endured one of the most difficult downturns in decades, but there now seem to be early signs that the storm clouds may be starting to clear in the stock market. Although this downturn is far from over and we remain cautious, we are encouraged by a number of developments. Before its climb was interrupted by profit taking in early May, the stock market experienced a two-month run-up from its March lows. Although many analysts agree that the stock market is in the process of bottoming out, they are careful to note that the market is fairly valued today and that it will require positive corporate earnings growth to continue its climb. The outlook for the fixed-income market is less clear. Hundreds of billions of dollars in economic stimulus spending have increased the U.S. deficit, which may weaken demand for Treasuries. Corporate and municipal debt may fare slightly better. Under President and CEO Robert L. Reynolds, Putnam Investments has instituted several changes in order to position Putnam mutual funds for a market recovery. In April, Walter C. Donovan, a 25-year investment industry veteran, joined Putnam as Chief Investment Officer. Mr. Donovan will lead a reinvigorated investment organization strengthened by the arrival during the past few months of several well-regarded senior portfolio managers, research analysts, and equity traders. We also are pleased to announce that Ravi Akhoury has been elected to the Board of Trustees of the Putnam Funds and W. Thomas Stephens has rejoined the Board. From 1992 to 2007, Mr. Akhoury was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. He serves as advisor to New York Life Insurance Company, and previously was a member of its Executive Management Committee. 2 Mr. Stephens retired in December 2008 as Chairman and Chief Executive Officer of Boise Cascade, L.L.C., a paper, forest products, and timberland assets company. He is a Director of TransCanada Pipelines, Ltd., an energy infrastructure company. From 1997 to 2008, Mr. Stephens served on the Board of Trustees of the Putnam Funds. Until 2004, he also was a Director of Xcel Energy Incorporated, Qwest Communications, and Norske Canada, Inc. We would like to take this opportunity to welcome new shareholders to the funds and to thank all of our investors for your continued confidence in Putnam. About the funds Pursuing positive returns with less volatility over time than more traditional funds Many traditional mutual funds focus on specific sectors of the market and strive to perform better than a specified benchmark. Putnam Absolute Return 100 and 300 Funds have the flexibility to go beyond such constraints to pursue positive returns with less volatility over a reasonable period of time, generally three years or more — no matter what happens in the markets. And, unlike funds tied to a narrow investment universe, these funds have flexibility to invest in sectors and markets around the world. The funds’ managers can build the portfolios from any combination of investments, and can adjust the mix of investments as opportunities change. In addition to this flexibility, the portfolio managers, with the resources and support of Putnam’s Taxable Fixed-Income Group, which includes more than 80 experts covering every global bond sector, use advanced risk management techniques and modern investment tools, such as active trading strategies designed to exploit market inefficiencies and other conditions. These tools can help mitigate downside risk and potentially help the funds outperform general markets during flat or negative market conditions. Putnam is experienced in managing absolute return strategies for institutional investors, and our investment teams have deep expertise and a wide range of tools available for pursuing each fund’s targeted return. Asset allocation decisions may not always be correct and may adversely affect fund performance. Use of leverage through derivatives to increase exposure to asset classes could increase this risk by magnifying the impact of underperforming asset classes. Leverage also involves other risks. International investments carry risks of volatile currencies, economies, and governments. Emerging-market securities also carry the risk of illiquidity. Bonds are affected by changes in interest rates, credit conditions, and inflation. As interest rates rise, prices of bonds fall. Long-term bonds are more sensitive to interest-rate risk than short-term bonds. Lower-rated bonds may offer higher yields in return for more risk. Unlike bonds, bond funds have ongoing fees and expenses. The funds will likely underperform general securities markets during periods of strong positive market performance. Additional risks are listed in the funds’ prospectus. Benefits of Putnam Absolute Return Funds Traditional Absolute return strategies strategies Success Success beating the market meeting return targets Risk Risk lagging the market negative returns Often limited to Free to go anywhere: one market or type invest across sectors of security and global markets Fixed allocations No fixed allocations Vulnerable to Can be independent market volatility of market volatility Free to go anywhere The funds can invest in a wide range of global securities U.S. corporate bonds U.S. mortgage-backed securities U.S. government bonds International bonds Cash equivalents Global high-yield bonds Emerging-market bonds Asset-backed securities Bank loans Performance snapshot Putnam Absolute Return 100 and 300 Funds Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the growth chart do not reflect a sales charge of 3.25%; had they, results would have been lower. See pages 7 and 12–14 for additional performance information. For a portion of the period, these funds may have limited expenses, without which returns would have been lower. Due to market volatility, current performance may be higher or lower than performance shown. A 1% short-term trading fee may apply. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. To obtain the most recent month-end performance, visit putnam.com. 6 Interview with your fund’s Portfolio Manager Rob Bloemker Rob, this is the funds’ first shareholder report, covering approximately four months from the funds’ launch on December 23, 2008 through April 30, 2009. How did the funds perform? Market volatility made it a challenging period for the funds to get off the ground, and a great test for our philosophy and our skills. The innovative approach of Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund is to seek positive returns and outperform Treasury bills by 1% and 3%, respectively, over at least three years. The funds invest in fixed-income securities, and bond market volatility was, proportionally, almost as high as stock market volatility in the first four months of 2009. Treasuries actually had negative results over this period, though other sectors of the fixed-income market performed well. Through the ups and downs of the period, our funds were quite stable and delivered positive results in line with their targeted returns. Class A shares of Absolute Return 100 Fund and Absolute Return 300 Fund posted results of 0.62% and 1.22%, respectively, at net asset value from inception through April 30, 2009. The Merrill Lynch U.S. Treasury Bill Index, which the funds seek to outperform as the basis for their target returns, posted a return of 0.12% since the funds’ inception through April 30. Broad market index and fund performance This comparison shows the funds’ performance in the context of broad market indexes for the period from 12/23/08 (commencement of operations) to 4/30/09. See page 6 and pages 12–14 for additional fund performance information. Index descriptions can be found on page 18. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. 7 What has caused the market volatility? We are still witnessing the unfolding of a long process of financial deleveraging that began over 18 months ago and has achieved an unprecedented scale in both the United States and worldwide. The turmoil was triggered by the surge in home foreclosures and severe problems for securitized loan markets that began in 2006. In October and November 2008, just before the launch of these funds, another significant drop in commercial and residential property values was reported, and panic selling of credit instruments ensued. There were simply too many sellers and very few buyers, and yields of credit instruments compared with Treasuries spiked to spread levels that have never been seen before. There has been some improvement during the period of the funds’ operations. Efforts by the Fed [U.S. Federal Reserve] and several other central banks to ease credit conditions have borne fruit. The Fed and U.S. Treasury introduced a number of new lending facilities designed to spur renewed credit flows. In March, Treasury Secretary Timothy Geithner announced a public/private partnership to buy up so-called “toxic” mortgage assets from banks as another way to restore credit flows. The result of this series of government efforts was a gradual shift — at least temporarily — to a stabilization of the credit markets near the end of the reporting period. What strategies did you adopt to navigate these market conditions? Our strategy focused on cash instruments for stability and a small range of higher-yielding strategies to help pursue the funds’ target returns. We found mispriced securities in several sectors. These are securities that over the long term have low volatility Credit quality overview Credit qualities shown as a percentage of portfolio value as of 4/30/09. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds not rated by Moody’s but considered by Putnam Management to be of comparable quality. Ratings will vary over time. 8 profiles, but they were selling at discounted prices and offered much more attractive yield spreads than they usually do. We were confident in our research conclusions that the securities had not become more likely to default because our analysts do fundamental research on bonds, looking at their cash flows, the collateral that stands behind them, and their structures. We believed this was the best way to pursue the special objective and philosophy of the Absolute Return Funds — positive, targeted returns above the rate of inflation over periods of three years or more, with less volatility than more traditional funds. Our goals are different from those of many traditional mutual funds that try to outperform a benchmark index while selecting investments primarily from the very same index. Although positive returns are never guaranteed, our funds have greater flexibility to choose investments from a range of sectors and markets and to adjust dynamically with changing opportunities and risks. Can you describe some specific portfolio positions? We built significant positions in FDIC-guaranteed bank bonds with a yield advantage of more than 0.5% over Treasuries of comparable maturities, despite having the same government guarantee against default. In credit sectors, we established positions in two main areas. One involved high-quality corporate bonds very close to maturity. The second involved corporate bonds that have a degree of credit risk, but we were able to hedge these risks with credit default swaps, which insured the positions against the small possibility of default. In mortgage-backed bonds, our credit strategies were focused on short-maturity bonds with high-quality cash Allocations are represented as a percentage of portfolio market value and include derivative instruments. These may differ from allocations shown later in this report. Holdings and allocations may vary over time. 9 flows, backed by collateral, and protected from defaults. These securities include the commercial mortgage-backed securities [CMBS], CMBS interest-only securities [CMBS IOs], and collateralized mortgage obligations [CMOs]. We established these positions with neutral duration and little term structure risk. How did the portfolios of the 100 Fund and the 300 Fund differ? The strategies are the same for both funds, but we implement them with different allocations that correspond to the funds’ return targets and risk profiles. The 100 Fund has a lower target return and favors the safer strategies to preserve capital, while the 300 Fund, with a higher target, has a greater allocation to more aggressive strategies. In this period, this meant that the allocation to cash instruments was relatively larger in the 100 Fund, while the allocations to corporate and mortgage-backed bonds, for example, were larger in the 300 Fund. Let’s turn to your outlook. What do you expect from the market and what is your outlook for inflation? We are optimistic about the opportunities in the market. There have been a number of encouraging developments, such as the early success of the TALF [Term Asset-Backed Securities Loan Facility] program. This has helped to thaw some of the trading in mortgage-backed securities, which should gradually reduce uncertainty. With these opportunities, we believe we can meet the funds’ target returns while maintaining low volatility. In the short term, we think that inflation, already low, might turn negative, but over the longer term we expect to see inflationary pressures reemerge. Allocations are represented as a percentage of portfolio market value and include derivative instruments. These may differ from allocations shown later in this report. Holdings and allocations may vary over time. 10 What are your strategies? We are looking to take a little more risk by investing in the type of securities likely to benefit from the operation of the TALF, though we will not participate directly in that program. We might also add more term structure risk and prepayment risk by taking advantage of dislocations in the CMO sector. In addition, we see a lot of opportunity in the investment-grade corporate credit sector. However, although conditions have improved, there is still considerable uncertainty in the market. We continue to hold significant cash positions that allow us to dampen volatility while giving us dry powder for opportunities that we may see during the coming months. We will continue to focus on bonds that we believe will produce steady returns even if the economy worsens. Rob, thanks very much for talking with us today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the funds for the entire period. Portfolio composition is subject to review in accordance with each fund’s investment strategies and may vary in the future. Current and future portfolio holdings are subject to risk. IN THE NEWS The Obama administration estimates a record $1.84 trillion budget deficit for 2009. The combination of higher government debt and stimulus spending has cooled investors’ attitudes toward Treasury bonds, whose prices have fallen more than 20% since the start of 2009, despite their safe-haven status. Historically, Treasury bonds have been among the investments most vulnerable to fears of rising inflation, which can result from increased government spending. Massive government stimulus often leads to higher prices for consumer goods because the Federal Reserve, in effect, prints more money to pay for the additional spending. This, in turn, can diminish the purchasing power of the dollar. Higher interest rates will push down Treasury prices because when interest rates rise, bond prices fall, and vice versa. 11 Your fund’s performance This section shows each fund’s performance, price, and distribution information for the period ended April 30, 2009, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds’ current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represents performance since the funds’ inception date of December 23, 2008. Past performance does not guarantee future results, and the short-term results of relatively new funds are not necessarily indicative of their long-term prospects. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section of putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. 100 Fund Fund performance Total return for the period ended 4/30/09 (inception Class A Class B Class C Class M Class R Class Y dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 0.62% –2.69% 0.41% –2.59% 0.41% –0.59% 0.62% –1.35% 0.52% 0.72% After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 3.25% and 2.00% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 3% in the first year, declining to 1% in the fourth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. For a portion of the period, this fund limited expenses, without which returns would have been lower. Due to market volatility, current performance may be higher or lower than performance shown. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. Fund price and distribution information For the period ended 4/30/09 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.002 $0.001 $0.001 $0.002 $0.002 $0.002 Capital gains — Total $0.002 $0.001 $0.001 $0.002 $0.002 $0.002 Share value NAV POP NAV NAV NAV POP NAV NAV 12/23/08* $10.00 $10.34 $10.00 $10.00 $10.00 $10.20 $10.00 $10.00 4/30/09 10.06 10.40 10.04 10.04 10.06 10.27 10.05 10.07 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Inception date of the fund. 12 Fund performance as of most recent calendar quarter Total return for the period ended 3/31/09 (inception Class A Class B Class C Class M Class R Class Y dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 0.22% –3.08% 0.11% –2.89% 0.01% –0.99% 0.12% –1.84% 0.12% 0.32% Fund’s annual operating expenses The table below shows the fund’s estimated annual operating expenses for its first fiscal year which ends on October 31, 2009. Class A Class B Class C Class M Class R Class Y Net expenses* 1.25% 1.85% 2.00% 1.40% 1.50% 1.00% Total annual fund operating expenses 1.66 2.26 2.41 1.81 1.91 1.41 * Reflects Putnam Management’s decision to contractually limit expenses through 10/31/10. Expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown in the next section and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 300 Fund Fund performance Total return for the period ended 4/30/09 (inception Class A Class B Class C Class M Class R Class Y dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 1.22% –2.11% 1.01% –1.99% 1.01% 0.01% 1.12% –0.86% 1.12% 1.32% After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 3.25% and 2.00% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 3% in the first year, declining to 1% in the fourth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. For a portion of the period, this fund limited expenses, without which returns would have been lower. Due to market volatility, current performance may be higher or lower than performance shown. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. Fund price and distribution information For the period ended 4/30/09 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.002 $0.001 $0.001 $0.002 $0.002 $0.002 Capital gains — Total $0.002 $0.001 $0.001 $0.002 $0.002 $0.002 Share value NAV POP NAV NAV NAV POP NAV NAV 12/23/08* $10.00 $10.34 $10.00 $10.00 $10.00 $10.20 $10.00 $10.00 4/30/09 10.12 10.46 10.10 10.10 10.11 10.32 10.11 10.13 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Inception date of the fund. 13 Fund performance as of most recent calendar quarter Total return for the period ended 3/31/09 (inception Class A Class B Class C Class M Class R Class Y dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 0.62% –2.69% 0.41% –2.59% 0.41% –0.59% 0.52% –1.45% 0.52% 0.72% Fund’s annual operating expenses The table below shows the fund’s estimated annual operating expenses for its first fiscal year, which ends on October 31, 2009. Class A Class B Class C Class M Class R Class Y Net expenses* 1.35% 1.95% 2.10% 1.50% 1.60% 1.10% Total annual fund operating expenses 1.82 2.42 2.57 1.97 2.07 1.57 * Reflects Putnam Management’s decision to contractually limit expenses through 10/31/10. Expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown in the next section and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Funds’ comparative index returns For the period ended 4/30/09 Merrill Lynch U.S. Treasury Barclays Capital Bill Index Aggregate Bond Index S&P 500 Index Life of fund 0.12% 0.87% 2.14% Index results should be compared to fund performance at net asset value. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The following table shows the expenses you would have paid on a $1,000 investment in Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund from December 23, 2008 (commencement of operations), to April 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. 14 Class A Class B Class C Class M Class R Class Y 100 Fund Expenses paid per $1,000* $4.36 $6.47 $6.99 $4.89 $5.24 $3.48 Ending value (after expenses) $1,006.20 $1,004.10 $1,004.10 $1,006.20 $1,005.20 $1,007.20 300 Fund Expenses paid per $1,000* $4.69 $6.80 $7.33 $5.22 $5.57 $3.81 Ending value (after expenses) $1,012.20 $1,010.10 $1,010.10 $1,011.20 $1,011.20 $1,013.20 * Expenses for each share class are calculated using each fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the period from 12/23/08 (commencement of operations) to 4/30/09. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the period ended April 30, 2009, use the following calculation method. To find the value of your investment on December 23, 2008 (commencement of operations), call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y 100 Fund Expenses paid per $1,000* $4.38 $6.49 $7.02 $4.91 $5.26 $3.50 Ending value (after expenses) $1,013.19 $1,011.08 $1,010.56 $1,012.66 $1,012.31 $1,014.06 300 Fund Expenses paid per $1,000* $4.69 $6.80 $7.33 $5.22 $5.57 $3.81 Ending value (after expenses) $1,012.87 $1,010.77 $1,010.24 $1,012.34 $1,011.99 $1,013.75 * Expenses for each share class are calculated using each fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the period from 12/23/08 (commencement of operations) to 4/30/09. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 15 Expense ratios The expense ratio for each share class shown indicates how much of your fund’s average net assets have been used to pay ongoing expenses during the period. Class A Class B Class C Class M Class R Class Y 100 Fund annualized expense ratio 1.24% 1.84% 1.99% 1.39% 1.49% 0.99% 300 Fund annualized expense ratio 1.33% 1.93% 2.08% 1.48% 1.58% 1.08% Your fund’s management In addition to Rob Bloemker, your funds’ Portfolio Managers are Carl Bell, D. William Kohli, Kevin Murphy, Michael Salm, Paul Scanlon, and Raman Srivastava. Portfolio management fund ownership The following table shows how much the funds’ current Portfolio Managers have invested in the funds and in all Putnam mutual funds (in dollar ranges). Information shown is as of April 30, 2009. 16 Putnam employee fund ownership The following table shows the approximate value of investments in the funds and all Putnam funds by Putnam employees as of April 30, 2009. These amounts include investments by the employees’ immediate family members and investments through retirement and deferred compensation plans. Assets in the funds Total assets in all Putnam funds Putnam employees $1,219,000 $339,000,000 Other Putnam funds managed by the Portfolio Managers Rob Bloemker is also a Portfolio Manager of Putnam American Government Income Fund, Putnam Diversified Income Trust, Putnam Global Income Trust, Putnam Income Fund, Putnam Master Intermediate Income Trust, Putnam Premier Income Trust, and Putnam U.S. Government Income Trust. Carl Bell is also a Portfolio Manager of Putnam Income Fund. D. William Kohli is also a Portfolio Manager of Putnam Diversified Income Trust, Putnam Global Income Trust, Putnam Master Intermediate Income Trust, and Putnam Premier Income Trust, Kevin Murphy is also a Portfolio Manager of Putnam Diversified Income Trust, Putnam Income Fund, Putnam Master Intermediate Income Trust, and Putnam Premier Income Trust. Michael Salm is also a Portfolio Manager of Putnam American Government Income Fund, Putnam Global Income Trust, Putnam Income Fund, and Putnam U.S. Government Income Trust. Paul Scanlon is also a Portfolio Manager of Putnam Diversified Income Trust, Putnam Floating Rate Income Fund, Putnam High Yield Advantage Fund, Putnam High Yield Trust, Putnam Master Intermediate Income Trust, and Putnam Premier Income Trust. Raman Srivastava is also a Portfolio Manager of Putnam Global Income Trust, Putnam Income Fund, and The George Putnam Fund of Boston. Rob Bloemker, Carl Bell, D. William Kohli, Kevin Murphy, Michael Salm, Paul Scanlon, and Raman Srivastava may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. 17 Terms and definitions Important terms Total return shows how the value of each fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 3.25% maximum sales charge for class A shares and 2.00% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines from a 3% maximum during the first year to 1% during the fourth year. After the fourth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury Bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 18 Trustee approval of management contract General conclusions In October 2008, the Putnam funds’ Board of Trustees, which oversees the management of each Putnam fund, approved your fund’s management contract with Putnam Investment Management (“Putnam Management”) for an initial term extending through June 30, 2010; the sub-management contract, in respect of your fund, between Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), and Putnam Management; and the sub-advisory contract, in respect of your fund, among The Putnam Advisory Company (“PAC”), PIL and Putnam Management. In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not “interested persons” (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the “Independent Trustees”), requested and evaluated all information it deemed reasonably necessary under the circumstances. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the initial execution of your fund’s management contract, effective December 22, 2008, and your fund’s sub-management and sub-advisory contracts, effective October 17, 2008. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the proposed fee schedule for your fund represented reasonable compensation in light of the nature and quality of the services to be provided to the fund, the fees paid by competitive funds and comparable Putnam funds, and the costs expected to be incurred by Putnam Management in providing such services, and • That this fee schedule would represent an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at anticipated future asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund were considered in light of fee arrangements for the other Putnam funds, which are the result of many years of review and discussion between the Independent Trustees and Putnam Management, and that the Trustees’ conclusions may be based, in part, on their consideration of these arrangements for other Putnam funds in the current and prior years. 19 Management fee schedules and categories; total expenses The Trustees considered your fund’s proposed management fee schedule, including fee levels and breakpoints. The Trustees considered Putnam Management’s representation that investment research and portfolio management for your fund would be particularly labor-intensive, given the breadth of your fund’s investment universe and your fund’s goal of absolute total return. The Trustees also noted that the base fee portion of the proposed fee schedule had been developed under the framework of the current fee schedules of other Putnam funds, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In addition, the Trustees considered that the performance adjustment portion of your fund’s management fee would help align the performance of the fund with the compensation paid to Putnam Management for its services. The Trustees focused on two areas of particular interest, as discussed further below: • Competitiveness. The Trustees reviewed comparative fee and expense information for funds in your fund’s Lipper category. The Trustees also noted that expense ratios for a number of Putnam funds were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program of expense limitations for all Putnam funds through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the fund’s relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). In the case of your fund, Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) through October 31, 2010 to the extent that expenses of the fund (exclusive of brokerage, interest, taxes, extraordinary expenses and payments under the fund’s investment management contract and distribution plans) would exceed an annual rate of 0.45% of the fund’s average net assets. The Trustees observed that Putnam Management’s commitment to limit fund expenses has served shareholders of the Putnam funds well. • Economies of scale. Under its management contract, your fund has the benefit of breakpoints in the base fee portion of its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if the fund shrinks in size — as has been the case for many Putnam funds in recent years — these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure for the Putnam funds during periods of both growth and decline in asset levels. The Trustees concluded that the base fee portion of the fee schedule proposed for your fund represented an appropriate sharing of economies of scale at projected asset levels. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ decision to approve your fund’s initial management contract with Putnam Management. The Trustees are assisted in their review of the Putnam funds’ investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which generally 20 meet on a regular monthly basis with the funds’ portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. Because your fund was not yet operational, the Trustees were not able to consider your fund’s recent performance prior to their initial approval of your fund’s management, sub-management and sub-advisory contracts. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Management’s request, to the Putnam funds’ brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking “best price and execution” remains paramount in the portfolio trading process. The Trustees’ review of your fund’s initial management contract arrangements also included the review of its distributor’s contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company, each of which provides benefits to affiliates of Putnam Management. In January 2009, the investor servicing agreement counterparty became Putnam Investor Services, Inc. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the Putnam funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. 21 Approval of the Sub-Management Contract between Putnam Management and Putnam Investments Limited and the Sub-Advisory Contract among Putnam Management, Putnam Investments Limited and The Putnam Advisory Company In October 2008, the Trustees approved a sub-management contract between Putnam Management and PIL in respect of your fund, under which PIL’s London office would manage a separate portion of the assets of the fund. Also in October 2008, the Trustees approved a sub-advisory contract among Putnam Management, PIL and PAC in respect of your fund, under which PAC’s Tokyo branch would begin providing non-discretionary investment services and its Singapore branch would begin providing discretionary investment management services for your fund. The Contract Committee reviewed information provided by Putnam Management, PIL and PAC and, upon completion of this review, recommended, and the Independent Trustees and the full Board of Trustees approved, the sub-management and sub-advisory contracts in respect of your fund, effective October 17, 2008. The Trustees considered numerous factors they believed relevant in approving your fund’s sub-management and sub-advisory contracts, including Putnam Management’s belief that the interest of shareholders would be best served by utilizing investment professionals in PIL’s London office and PAC’s Tokyo and Singapore offices to manage a portion of your fund’s assets and PIL’s and PAC’s expertise in managing assets invested in European and Asian markets, respectively. The Trustees also considered that applicable securities laws require a sub-advisory relationship among Putnam Management, PIL and PAC in order for Putnam’s investment professionals in London, Tokyo and Singapore to be involved in the management of your fund. The Trustees noted that Putnam Management, and not your fund, would pay the sub-management fee to PIL for its services, that Putnam Management and/ or PIL, but not your fund, would pay the sub-advisory fee to PAC for its services, and that the sub-management and sub-advisory relationships with PIL and PAC, respectively, will not reduce the nature, quality or overall level of service provided to your fund. 22 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures are available in the Individual Investors section of putnam.com, and on the SEC’s Web site, www.sec.gov. If you have questions about finding forms on the SEC’s Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds’ Forms N-Q on the SEC’s Web site at www.sec.gov. In addition, the funds’ Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s Web site or the operation of the Public Reference Room. 23 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds’ financial statements. Each fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how each fund’s net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows each fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how each fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of each fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlight table also includes the current reporting period. 24 The funds portfolios 4/30/09 (Unaudited) CORPORATE BONDS AND NOTES* 100 Fund 4.2% 300 Fund 6.7% Principal Principal amount Value amount Value Computers 0.1% 0.1% Xerox Corp. sr. unsec. notes FRN 2.059s, 2009 $25,000 $24,400 $70,000 $68,321 24,400 68,321 Electric utilities 0.2% 0.4% Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 50,000 49,974 275,000 274,856 49,974 274,856 Banking 0.5% 0.7% Citigroup, Inc. sr. unsec. unsub. notes FRN 1.424s, 2009 130,000 129,682 460,000 458,873 129,682 458,873 Investment banking/Brokerage 1.2% 1.5% Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTNC, 4 1/4s, 2010 130,000 128,434 455,000 449,520 Morgan Stanley sr. unsec. notes FRN Ser. MTN, 0.541s, 2010 200,000 195,575 480,000 469,381 324,009 918,901 Media 0.7% 1.2% Time Warner, Inc. company guaranty sr. unsec. notes FRN 1.461s, 2009 180,000 178,789 770,000 764,819 178,789 764,819 Publishing 1.3% 2.5% R. R. Donnelley & Sons Co. sr. unsec. notes 5 5/8s, 2012 400,000 355,028 1,750,000 1,553,248 355,028 1,553,248 Retail 0.2% 0.3% Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 60,000 57,206 170,000 162,083 57,206 162,083 Total corporate bonds and notes (cost $1,073,192 and $4,024,656) $1,119,088 $4,201,101 MORTGAGE-BACKED SECURITIES* 100 Fund 7.9% 300 Fund 13.7% Principal Principal amount Value amount Value Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A2, 5.658s, 2049 $280,000 $239,484 $1,234,000 $1,055,440 Ser. 06-5, Class A2, 5.317s, 2047 40,000 35,299 211,000 186,201 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.425s, 2041 72,000 62,230 411,000 355,228 FRB Ser. 07-C4, Class A2, 6.004s, 2039 43,000 36,275 247,000 208,372 CWCapital Cobalt Ser. 07-C2, Class A2, 5.334s, 2047 35,000 30,175 139,000 119,839 25 MORTGAGE-BACKED SECURITIES* cont. 100 Fund 7.9% 300 Fund 13.7% Principal Principal amount Value amount Value Fannie Mae IFB Ser. 04-W2, Class 1A3S, Interest Only (IO), 6.713s, 2044 $53,109 $3,250 $152,128 $9,310 IFB Ser. 05-57, Class CI, IO, 6.263s, 2035 288,687 24,815 577,374 49,630 Ser. 06-W2, Class 1AS, IO, 5.458s, 2036 413,732 29,458 827,464 58,915 Ser. 07-W1, Class 1AS, IO, 5.198s, 2046 810,850 56,760 1,620,929 113,465 Ser. 03-W12, Class 1IO2, IO, 1.984s, 2043 984,372 38,784 2,916,596 114,914 FRB Ser. 05-115, Class DF, 1.409s, 2033 33,408 33,181 111,915 111,156 Ser. 98-W2, Class X, IO, 1.317s, 2028 522,860 13,072 1,495,704 37,393 Ser. 98-W5, Class X, IO, 1.255s, 2028 225,858 5,646 646,086 16,152 FRB Ser. 07-80, Class F, 1.138s, 2037   116,276 115,085 FRB Ser. 06-3, Class FY, 0.938s, 2036 167,711 165,888 719,606 711,783 Ser. 03-W1, Class 2A, IO, 0.288s, 2042 763,715 4,659 2,184,523 13,326 Ser. 05-105, Class CO, Principal Only (PO), zero %, 2033 16,214 16,023 16,214 16,023 FRB Ser. 06-21, Class FH, zero %, 2033 75,032 74,534 75,032 74,534 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-59, Class 1AX, IO, 0.27s, 2043 658,207 3,159 1,882,515 9,036 Ser. T-48, Class A2, IO, 0.212s, 2033 893,428 3,752 2,555,747 10,734 FRB Ser. T-54, Class 2A, IO, 0.191s, 2043 370,235 1,521 1,059,162 4,351 FHLMC Structured Pass Through Securities Ser. T-8, Class A9, IO, 0.485s, 2028 323,469 2,717 925,279 7,772 Freddie Mac IFB Ser. 3387, Class PS, IO, 6.129s, 2037 234,477 23,683 468,953 47,365 FRB Ser. 2718, Class FN, 1.951s, 2033 27,115 26,839 124,511 123,244 FRB Ser. 2634, Class LF, 1.809s, 2033 33,338 33,613 124,460 125,487 FRB Ser. 2905, Class LF, 1.409s, 2034 16,364 16,301 75,081 74,795 FRB Ser. 3190, Class FL, 1.251s, 2032   124,267 123,722 FRB Ser. 3059, Class FD, 1.209s, 2035 155,075 153,597 644,958 638,807 FRB Ser. 3035, Class NF, 1.209s, 2035 178,789 175,409 743,223 729,170 FRB Ser. 3350, Class FK, 1.051s, 2037 79,924 79,218 117,488 116,450 FRB Ser. 3192, Class FE, 1.051s, 2036 146,121 145,533 606,988 604,546 FRB Ser. 3237, Class FT, 1.009s, 2036 138,012 135,187 574,168 562,415 Ser. 3290, Class DO, PO, zero %, 2036   214,000 205,762 Ser. 3337, Class OA, PO, zero %, 2036 42,957 41,610 44,675 43,274 Ser. 3092, Class OL, PO, zero %, 2035   118,417 106,209 Ser. 3073, Class TO, PO, zero %, 2034 36,994 35,890 36,994 35,890 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.678s, 2035 430,791 32,827 2,314,327 176,348 Ser. 06-RP2, Class 1AS1, IO, 5.435s, 2036   733,264 52,722 Ser. 98-2, IO, 1.057s, 2027 92,217 1,798 263,881 5,146 Ser. 98-4, IO, 0.812s, 2026 112,774 1,940 322,667 5,550 Ser. 98-3, IO, 0.723s, 2027 112,554 1,441 321,866 4,120 Ser. 99-2, IO, 0.618s, 2027 147,834 1,818 422,717 5,199 26 MORTGAGE-BACKED SECURITIES* cont. 100 Fund 7.9% 300 Fund 13.7% Principal Principal amount Value amount Value JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD11, Class A2, 5.992s, 2049 $186,000 $160,425 $943,000 $813,338 Ser. 05-LDP4, Class A2, 4.79s, 2042 58,643 57,793 180,440 177,826 LB-UBS Commercial Mortgage Trust Ser. 05-C7, Class A2, 5.103s, 2030 71,000 65,488 362,000 333,896 Merrill Lynch Mortgage Trust Ser. 06-C1, Class A2, 5.795s, 2039 29,000 26,435 87,000 79,306 Total mortgage-backed securities (cost $2,046,730 and $8,363,416) $2,097,527 $8,589,246 U.S. GOVERNMENT AGENCY OBLIGATIONS* 100 Fund 20.7% 300 Fund 16.7% Principal Principal amount Value amount Value Bank of America NA FDIC guaranteed notes FRN Ser. BKNT, 1.361s, 2010 $300,000 $300,297 $700,000 $700,694 Bank of America NA FDIC guaranteed notes FRN 1.186s, 2010 400,000 399,851 600,000 599,776 Freddie Mac 1 1/4s, March 12, 2010 1,200,000 1,200,558 2,000,000 2,000,930 General Electric Capital Corp. FDIC guaranteed sr. notes 1 5/8s, 2011 625,000 629,204 1,025,000 1,031,895 Goldman Sachs Group, Inc (The) FDIC guaranteed sr. notes 1 5/8s, 2011 925,000 928,645 2,025,000 2,032,981 JPMorgan Chase & Co. FDIC guaranteed notes 2 5/8s, 2010 625,000 638,921 1,025,000 1,047,831 Morgan Stanley FDIC guaranteed sr. unsec. notes 2s, 2011 700,000 702,532 1,500,000 1,505,426 Wells Fargo & Co. FDIC guaranteed sr. notes 2 1/8s, 2012 392,000 394,708 840,000 845,803 Wells Fargo & Co. govt. guaranty 3s, 2011 308,000 317,357 660,000 680,051 Total U.S. government agency obligations (cost $5,509,986 and $10,444,882) $5,512,073 $10,445,387 ASSET-BACKED SECURITIES* 100 Fund 1.4% 300 Fund 2.9% Principal Principal amount Value amount Value Countrywide Alternative Loan Trust Ser. 06-2CB, Class A11, 6s, 2036 49,733 $26,545 196,944 $105,119 Securitized Asset Backed Receivables, LLC FRB Ser. 07-BR5, Class A2A, 0.568s, 2037 26,963 16,717 98,864 61,296 FRB Ser. 07-BR4, Class A2A, 0.528s, 2037 139,651 85,546 613,297 375,686 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 06-9, Class 1A1, 5.675s, 2036 177,996 83,665 960,258 451,357 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.548s, 2037 167,220 90,717 901,744 489,196 Wells Fargo Alternative Loan Trust FRB Ser. 07-PA6, Class A1, 6.594s, 2037 135,636 71,241 667,159 350,415 Total asset-backed securities (cost $367,516 and $1,799,186) $374,431 $1,833,069 27 SHORT-TERM INVESTMENTS* 100 Fund 62.1% 300 Fund 55.7% Principal amount/ Principal shares Value amount/shares Value Fannie Mae for an effective yield of 0.908, January 15, 2010 $2,100,000 $2,086,403 $2,900,000 $2,881,223 Fannie Mae for an effective yield of 0.898, March 3, 2010 1,500,000 1,488,653 4,000,000 3,969,740 Fannie Mae for an effective yield of 0.877, February 1, 2010 3,000,000 2,979,990 5,500,000 5,463,315 Fannie Mae for an effective yield of 0.562, December 28, 2010 1,400,000 1,394,751 3,250,000 3,237,816 Fannie Mae for an effective yield of 0.522, Decmeber 29, 2010 1,000,000 996,504 2,500,000 2,491,260 Federal Home Loan Bank for an effective yield of 0.45%, November 24, 2009 500,000 499,870 2,000,000 1,999,480 Freddie Mac for an effective yield of 0.958%, February 5, 2010 500,000 496,306 3,000,000 2,977,833 Freddie Mac for an effective yield of 0.908%, January 8, 2010 2,100,000 2,086,770 2,900,000 2,881,730 Freddie Mac for an effective yield of 0.825%, December 7, 2009 1,000,000 994,989 1,500,000 1,492,484 Freddie Mac for an effective yield of 0.603%, December 24, 2009   1,000,000 996,050 Freddie Mac for an effective yield of 0.482%, February 8, 2010 2,000,000 1,992,454 3,000,000 2,988,681 U.S. Treasury Bills for an effective yield of 0.701%, December 17, 2009 # 6,000 5,973 6,000 5,973 Putnam Money Market Liquidity Fund e 1,506,411 1,506,411 3,469,461 3,469,461 Total short-term investments (cost $16,525,749 and $34,845,192) $16,529,074 $34,855,046 TOTAL INVESTMENTS Total investments (cost $25,523,173 and $59,477,332) $25,632,193 $59,923,849 * Percentages indicated are based on net assets as follows: 100 Fund $26,629,502 300 Fund 62,607,263 # This security was pledged and segregated with the broker to cover margin requirements for futures contracts for one or more of the funds at April 30, 2009. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. At April 30, 2009, liquid assets totaling $61 and $243 (for 100 Fund and 300 Fund, respectively) have been designated as collateral for open forward contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at April 30, 2009. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at April 30, 2009. 28 100 Fund FORWARD CURRENCY CONTRACTS TO SELL at 4/30/09 (aggregate face value $3,774) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Euro $3,713 $3,774 5/20/09 $61 Total $61 FUTURES CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Euribor Interest Rate 90 day (Long) 6 $1,951,356 Sep-10 $5,997 Euro-Euribor Interest Rate 90 day (Short) 6 1,963,689 Sep-09 (7,409) U.S. Treasury Note 10 yr (Short) 6 725,625 Jun-09 8,343 Total $6,931 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Payments Payments Swap counterparty / Termination made by received by Unrealized Notional amount date fund per annum fund per annum appreciation Citibank, N.A. $71,000 4/15/19 3.065% 3 month USD- LIBOR-BBA $959 Deutsche Bank AG 221,000 3/6/39 3.47% 3 month USD- LIBOR-BBA 5,946 829,000 3/20/11 3 month USD- LIBOR-BBA 1.43% 33 600,000 3/23/11 3 month USD- LIBOR-BBA 1.45% 325 Total $7,263 CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Donnelley (R.R.) & Sons, 4.95%, 4/1/14  $(18,085) $400,000 3/20/12 (500 bp) $(27,402) Deutsche Bank AG DJ iTraxx Europe Series 11 Version 1 A (3,334) EUR 200,000 6/20/14 185 bp 2,990 Macys Retail Holdings, 7.45%,7/15/17   $51,000 6/20/11 (825 bp) (6,441) Publicis Groupe SA, 4.125%, 1/31/12   EUR 100,000 6/20/14 (158 bp) (2,305) Goldman Sachs International Tate & Lyle International Finance PLC, 6.50%, 6/28/12   EUR 100,000 6/20/14 (175 bp) (1,229) Total $(34,387) 29 * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at April 30, 2009. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. 300 Fund FORWARD CURRENCY CONTRACTS TO SELL at 4/30/09 (aggregate face value $14,962) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Euro $14,719 $14,962 5/20/09 $243 Total $243 FUTURES CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Euribor Interest Rate 90 day (Long) 6 $1,951,356 Sep-10 $5,997 Euro-Euribor Interest Rate 90 day (Short) 6 1,963,689 Sep-09 (6,849) U.S. Treasury Note 10 yr (Short) 18 2,176,875 Jun-09 25,044 Total $24,192 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Payments Payments Swap counterparty / Termination made by received by Unrealized Notional amount date fund per annum fund per annum appreciation Citibank, N.A. $652,000 4/15/19 3.065% 3 month USD- LIBOR-BBA $8,809 Deutsche Bank AG 464,000 3/6/39 3.47% 3 month USD- LIBOR-BBA 12,484 1,584,000 3/20/11 3 month USD- LIBOR-BBA 1.43% 63 1,700,000 3/23/11 3 month USD- LIBOR-BBA 1.45% 920 Total $22,276 30 CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Donnelley (R.R.) & Sons, 4.95%, 4/1/14  $(79,122) $1,750,000 3/20/12 (500 bp) $(119,886) Deutsche Bank AG DJ iTraxx Europe Series 11 Version 1 A (13,336) EUR 800,000 6/20/14 185 bp 11,959 Macys Retail Holdings, 7.45%,7/15/17   $144,500 6/20/11 (825 bp) (18,248) Publicis Groupe SA, 4.125%, 1/31/12   EUR 400,000 6/20/14 (158 bp) (9,220) Goldman Sachs International Tate & Lyle International Finance PLC, 6.50%, 6/28/12   EUR 400,000 6/20/14 (175 bp) (4,915) Total $(140,310) * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at April 30, 2009. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. 31 In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ( SFAS 157 ). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of April 30, 2009: 100 Fund Valuation inputs Investments in securities Other financial instruments Level 1 $1,506,411 $6,931 Level 2 24,125,782 (27,063) Level 3   Total $25,632,193 $(20,132) 300 Fund Valuation inputs Investments in securities Other financial instruments Level 1 $3,469,461 $24,192 Level 2 56,454,388 (117,791) Level 3   Total $59,923,849 $(93,599) Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The accompanying notes are an integral part of these financial statements. 32 Statement of assets and liabilities 4/30/09 (Unaudited) Putnam Absolute Return 100 Fund ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $24,016,762) $24,125,782 Affiliated issuers (identified cost $1,506,411) (Note 6) 1,506,411 Interest and other receivables 46,553 Receivable for shares of the fund sold 1,107,273 Receivable for investments sold 10,123 Unrealized appreciation on swap contracts (Note 1) 10,253 Receivable for variation margin (Note 1) 1,124 Unrealized appreciation on forward currency contracts (Note 1) 61 Receivable from Manager (Note 2) 11,098 Unamortized offering costs (Note 1) 68,565 Premium paid on swap contracts (Note 1) 21,419 Total assets 26,908,662 LIABILITIES Payable to custodian (Note 2) 10,125 Payable for investments purchased 56,151 Payable for shares of the fund repurchased 14,046 Payable for investor servicing fees (Note 2) 2,807 Payable for custodian fees (Note 2) 3,997 Payable for administrative services (Note 2) 1,173 Payable for distribution fees (Note 2) 6,845 Payable for offering costs (Note 1) 96,262 Unrealized depreciation on swap contracts (Note 1) 37,377 Other accrued expenses 50,377 Total liabilities 279,160 Net assets $26,629,502 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 5) $26,504,033 Undistributed net investment income (Note 1) 31,385 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 5,199 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 88,885 Total  Representing net assets applicable to capital shares outstanding $26,629,502 (Continued on next page) 33 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($17,841,458 divided by 1,773,649 shares) $10.06 Offering price per class A share (100/96.75 of $10.06)* $10.40 Net asset value and offering price per class B share ($855,758 divided by 85,230 shares)** $10.04 Net asset value and offering price per class C share ($4,438,397 divided by 442,128 shares)** $10.04 Net asset value and redemption price per class M share ($164,258 divided by 16,335 shares) $10.06 Offering price per class M share (100/98.00 of $10.06)* $10.27 Net asset value, offering price and redemption price per class R share ($10,051 divided by 1,000 shares) $10.05 Net asset value, offering price and redemption price per class Y share ($3,319,580 divided by 329,599 shares) $10.07 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 34 Statement of operations For the period 12/23/08 (commencement of operations) to 4/30/09 (Unaudited) Putnam Absolute Return 100 Fund INVESTMENT INCOME Interest (including interest income of $310 from investments in affiliated issuers) (Note 6) $96,749 Total investment income 96,749 EXPENSES Compensation of Manager (Note 2) 26,369 Investor servicing fees (Note 2) 8,568 Custodian fees (Note 2) 4,000 Trustee compensation and expenses (Note 2) 7,266 Administrative services (Note 2) 7,449 Distribution fees  Class A (Note 2) 9,088 Distribution fees  Class B (Note 2) 1,342 Distribution fees  Class C (Note 2) 5,538 Distribution fees  Class M (Note 2) 86 Distribution fees  Class R (Note 2) 18 Amortization of offering costs (Note 1) 37,030 Reports to shareholders 11,131 Auditing 28,276 Legal 9,736 Other 6,496 Fees waived and reimbursed by Manager (Note 2) (97,998) Total expenses 64,395 Expense reduction (Note 2) (29) Net expenses 64,366 Net investment income 32,383 Net realized gain on investments (Notes 1 and 3) 5,634 Net realized loss on swap contracts (Note 1) (853) Net realized loss on futures contracts (Note 1) (773) Net realized gain on written options (Notes 1 and 3) 1,041 Net realized gain on foreign currency transactions (Note 1) 150 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 58 Net unrealized appreciation of investments, futures contracts, swap contracts and written options during the period 88,827 Net gain on investments 94,084 Net increase in net assets resulting from operations $126,467 The accompanying notes are an integral part of these financial statements. 35 Statement of changes in net assets Putnam Absolute Return 100 Fund For the period 12/23/08 INCREASE IN NET ASSETS (commencement of operations) to 4/30/09* Operations: Net investment income $32,383 Net realized gain on investments and foreign currency transactions 5,199 Net unrealized appreciation of investments and assets andliabilities in foreign currencies 88,885 Net increase in net assets resulting from operations 126,467 Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (990) Class B (1) Class C (1) Class M (2) Class R (2) Class Y (2) Redemption fees (Note 1) 110 Increase from capital share transactions (Note 4) 21,503,923 Total increase in net assets 21,629,502 NET ASSETS Beginning of period (Note 5) 5,000,000 End of period (including undistributed net investment income of $31,385) $26,629,502 * Unaudited The accompanying notes are an integral part of these financial statements. 36 This page left blank intentionally. 37 Financial highlights (For a common share outstanding throughout the period) Putnam Absolute Return 100 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio of net Net realized of expenses investment Net asset value, and unrealized Total from Net asset Total return Net assets, to average income (loss) beginning Net investment gain (loss) on investment From net Total Redemption value, end of at net asset end of period net assets to average Portfolio Period ended of period income (loss) a,d investments operations investment income e distributions e fees e period value (%) b (in thousands) (%) c,d net assets (%) d turnover (%) Class A April 30, 2009  ** $10.00 .03 .03 .06    $10.06 .62 * $17,841 .44 * .25 * 15.60 * Class B April 30, 2009  ** $10.00 .01 .03 .04    $10.04 .41 * $856 .65 * .05 * 15.60 * Class C April 30, 2009  ** $10.00  e .04 .04    $10.04 .41 * $4,438 .70 * .03 * 15.60 * Class M April 30, 2009  ** $10.00 .02 .04 .06    $10.06 .62 * $164 .49 * .20 * 15.60 * Class R April 30, 2009  ** $10.00 .01 .04 .05    $10.05 .52 * $10 .52 * .14 * 15.60 * Class Y April 30, 2009  ** $10.00 .04 .03 .07    $10.07 .72 * $3,320 .35 * .36 * 15.60 * * Not annualized. ** Unaudited.  For the period December 23, 2008 (commencement of operations) to April 30, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation. As a result of such limitation, the expenses of each class reflect a reduction of 0.70% based on average net assets for the period ended April 30, 2009 (Note 2). e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 38 39 Statement of assets and liabilities 4/30/09 (Unaudited) Putnam Absolute Return 300 Fund ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $56,007,871) $56,454,388 Affiliated issuers (identified cost $3,469,461) (Note 6) 3,469,461 Cash 14,945 Interest and other receivables 133,353 Receivable for shares of the fund sold 2,910,200 Receivable for investments sold 40,980 Receivable for variation margin (Note 1) 3,374 Unrealized appreciation on forward currency contracts (Note 1) 243 Unrealized appreciation on swap contracts (Note 1) 34,235 Unamortized offering costs (Note 1) 68,565 Premium paid on swap contracts (Note 1) 92,458 Total assets 63,222,202 LIABILITIES Payable for investments purchased 224,833 Payable for shares of the fund repurchased 24,618 Payable for compensation of Manager (Note 2) 36,427 Payable for investor servicing fees (Note 2) 5,754 Payable for custodian fees (Note 2) 3,949 Payable for administrative services (Note 2) 1,225 Payable for distribution fees (Note 2) 17,045 Payable for offering costs (Note 1) 96,262 Unrealized depreciation on swap contracts (Note 1) 152,269 Other accrued expenses 52,557 Total liabilities 614,939 Net assets $62,607,263 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 5) $62,122,137 Undistributed net investment income (Note 1) 119,874 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 12,342 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 352,910 Total  Representing net assets applicable to capital shares outstanding $62,607,263 (Continued on next page) 40 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($43,583,435 divided by 4,305,141 shares) $10.12 Offering price per class A share (100/96.75 of $10.12)* $10.46 Net asset value and offering price per class B share ($3,264,993 divided by 323,241 shares)** $10.10 Net asset value and offering price per class C share ($10,309,187 divided by 1,020,867 shares)** $10.10 Net asset value and redemption price per class M share ($574,883 divided by 56,851 shares) $10.11 Offering price per class M share (100/98.00 of $10.11)* $10.32 Net asset value, offering price and redemption price per class R share ($60,492 divided by 5,985 shares) $10.11 Net asset value, offering price and redemption price per class Y share ($4,814,273 divided by 475,307 shares) $10.13 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 41 Statement of operations For the period 12/23/08 (commencement of operations) to 4/30/09 (Unaudited) Putnam Absolute Return 300 Fund INVESTMENT INCOME Interest (including interest income of $807 from investments in affiliated issuers) (Note 6) $261,389 Total investment income 261,389 EXPENSES Compensation of Manager (Note 2) 61,729 Investor servicing fees (Note 2) 15,825 Custodian fees (Note 2) 4,000 Trustee compensation and expenses (Note 2) 7,447 Administrative services (Note 2) 7,597 Distribution fees  Class A (Note 2) 17,730 Distribution fees  Class B (Note 2) 4,187 Distribution fees  Class C (Note 2) 12,606 Distribution fees  Class M (Note 2) 576 Distribution fees  Class R (Note 2) 47 Amortization of offering costs (Note 1) 37,030 Reports to shareholders 11,581 Auditing 28,537 Other 18,645 Fees waived and reimbursed by Manager (Note 2) (86,903) Total expenses 140,634 Expense reduction (Note 2) (117) Net expenses 140,517 Net investment income 120,872 Net realized gain on investments (Notes 1 and 3) 12,643 Net realized loss on swap contracts (Note 1) (2,417) Net realized loss on futures contracts (Note 1) (1,332) Net realized gain on written options (Notes 1 and 3) 3,124 Net realized gain on foreign currency transactions (Note 1) 324 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 235 Net unrealized appreciation of investments, futures contracts, swap contracts, and written options during the period 352,675 Net gain on investments 365,252 Net increase in net assets resulting from operations $486,124 The accompanying notes are an integral part of these financial statements. 42 Statement of changes in net assets Putnam Absolute Return 300 Fund For the period 12/23/08 INCREASE IN NET ASSETS (commencement of operations) to 4/30/09* Operations: Net investment income $120,872 Net realized gain on investments and foreign currency transactions 12,342 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 352,910 Net increase in net assets resulting from operations 486,124 Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (990) Class B (1) Class C (1) Class M (2) Class R (2) Class Y (2) Redemption fees (Note 1) 425 Increase from capital share transactions (Note 4) 57,121,712 Total increase in net assets 57,607,263 NET ASSETS Beginning of period (Note 5) 5,000,000 End of period (including undistributed net investment income of $119,874) $62,607,263 * Unaudited The accompanying notes are an integral part of these financial statements. 43 Financial highlights (For a common share outstanding throughout the period) Putnam Absolute Return 300 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio of net Net realized of expenses investment Net asset value, and unrealized Total from Net asset Total return Net assets, to average income (loss) beginning Net investment gain (loss) on investment From net Total Redemption value, end of at net asset end of period net assets to average Portfolio Period ended of period income (loss) a,d investments operations investment income e distributions e fees e period value (%) b (in thousands) (%) c,d net assets (%) d turnover (%) Class A April 30, 2009  ** $10.00 .05 .07 .12    $10.12 1.22 * $43,583 .47 * .46 * 17.32 * Class B April 30, 2009  ** $10.00 .03 .07 .10    $10.10 1.01 * $3,265 .68 * .29 * 17.32 * Class C April 30, 2009  ** $10.00 .03 .07 .10    $10.10 1.01 * $10,309 .73 * .26 * 17.32 * Class M April 30, 2009  ** $10.00 .04 .07 .11    $10.11 1.12 * $575 .52 * .37 * 17.32 * Class R April 30, 2009  ** $10.00 .04 .07 .11    $10.11 1.12 * $60 .56 * .42 * 17.32 * Class Y April 30, 2009  ** $10.00 .06 .07 .13    $10.13 1.32 * $4,814 .38 * .59 * 17.32 * * Not annualized. ** Unaudited.  For the period December 23, 2008 (commencement of operations) to April 30, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation. As a result of such limitation, the expenses of each class reflect a reduction of 0.31% based on average net assets for the period ended April 30, 2009 (Note 2). e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 44 45 Notes to financial statements 4/30/09 (Unaudited) Note 1: Significant accounting policies Putnam Absolute Return 100 and 300 Funds (the funds) are each a diversified series of Putnam Funds Trust (the trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The funds seek to earn a positive total return that exceeds, by a targeted amount, the rate of inflation, as reflected by the return of the Merrill Lynch U.S. Treasury Bill Index over a reasonable period of time regardless of market conditions or general market direction. The funds pursue their goals through portfolios that are structured to offer varying degrees of risk, expected volatility and expected returns. The funds will invest primarily in a broadly diversified portfolio reflecting uncorrelated fixed income strategies designed to exploit market inefficiencies across global markets and fixed income sectors. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Each fund offers class A, class B, class C, class M, class R and class Y shares. The funds began offering each class of shares on December 23, 2008. Class A and class M shares are sold with a maximum front-end sales charge of 3.25% and 2.00%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within four years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of each fund are borne pro-rata based on the relative net assets of each class to the total net assets of each fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the funds enter into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the funds. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the funds in the preparation of their financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following 46 procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/ accreted on a yield-to-maturity basis. C) Stripped securities Each fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. D) Foreign currency translation The accounting records of the funds are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the funds after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The funds do not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. E) Futures and options contracts Each fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. Each fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to each fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolios. F) Forward currency contracts Each fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities 47 are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolios. G) Interest rate swap contracts Each fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolios. H) Credit default contracts Each fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the fund and the coun-terparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. I) Master agreements Each fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian; collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. 48 Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. J) Federal taxes It is the policy of each fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of each fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Each fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The funds did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. The aggregate identified cost on a tax basis is as follows: Net Cost Appreciation Depreciation Depreciation 100 Fund $25,523,173 $121,144 $12,124 $109,020 300 Fund 59,477,332 479,485 32,968 446,517 K) Distributions to shareholders Distributions to shareholders from net investment income are recorded by each fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. L) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. M) Offering costs The offering costs of $105,595 and $105,595 (for 100 Fund and 300 Fund, respectively), are being fully amortized on a straight-line basis over a twelve-month period. Each fund will reimburse Putnam Management for the payment of these expenses. Note 2: Management fee, administrative services and other transactions Each fund pays Putnam Management for management and investment advisory services monthly based on the average net assets of the fund. Such fee is based on the following annual rates: 100 Fund: 0.55% of the first $500 million of average net assets, 0.45% of the next $500 million, 0.40% of the next $500 million, 0.35% of the next $5 billion, 0.325% of the next $5 billion, 0.305% of the next $5 billion, 0.29% of the next $5 billion and 0.28% of any excess thereafter. 300 Fund: 0.65% of the first $500 million of average net assets, 0.55% of the next $500 million, 0.50% of the next $500 million, 0.45% of the next $5 billion, 0.425% of the next $5 billion, 0.405% of the next $5 billion, 0.39% of the next $5 billion and 0.38% of any excess thereafter. Commencing with each funds thirteenth whole calendar month of operation, the applicable base fee will be increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease will be calculated monthly based on a performance adjustment rate that is equal to 0.04% multiplied by the difference, in percentage points, between the funds performance (measured by the funds class A shares) and the performance of the Merrill Lynch U.S. Treasury Bill Index 49 plus 1.00% and 3.00% (for 100 Fund and 300 Fund, respectively), over the performance period, and annualized over the performance period. The maximum annualized performance adjustment rate is +/ 0.04% and +/ 0.12% (for 100 Fund and 300 Fund, respectively). The performance period will be the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate will be multiplied by the funds average net assets over the performance period and the result will be divided by twelve. The resulting dollar amount will be added to, or subtracted from, the base fee for that month. Putnam Management has agreed to limit its compensation (and, to the extent necessary, bear other expenses) through October 31, 2010, to the extent that expenses of each fund (exclusive of brokerage commissions, interest, taxes, extraordinary expenses, expense offset and brokerage/service arrangements and payments under each funds investment management and distribution plans) would exceed an annual rate of 0.45% of the funds average net assets. For the period ended April 30, 2009, Putnam Managements compensation was limited by $97,998 and $86,903 for the 100 Fund and 300 Fund, respectively. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the funds as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of each fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage and provide investment recommendations with respect to a portion of the assets of the funds, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of each funds assets managed and 0.10% of the average net assets of the portion of each funds assets for which PAC provides investment recommendations. The funds reimburse Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets were provided by State Street Bank and Trust Company (State Street). Custody fees are based on each funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the funds. Prior to December 31, 2008, these services were provided by Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management. Putnam Investor Services, Inc. and Putnam Investor Services received fees for investor servicing, subject to certain limitations, based on the number of shareholder accounts in each fund and the level of defined contribution plan assets in each fund. The amounts incurred for investor servicing agent functions provided by affiliates of Putnam Management during the period ended April 30, 2009 are included in Investor servicing fees in each funds Statement of operations. Under the custodian contract between each fund and State Street, the custodian bank has a lien on the securities of the fund to the extent permitted by the funds investment restrictions to cover any advances made by the custodian bank for the settlement of securities purchased by the fund. At April 30, 2009, the payable to the custodian bank (for 100 Fund) represents the amount due for cash advanced for the settlement of securities purchased. Each fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the period ended April 30, 2009, the funds expenses were reduced by $29 and $117 (for 100 Fund and 300 Fund, respectively), under the expense offset arrangements. Each independent Trustee of the funds receives an annual Trustee fee, of which $274 and $286 (for 100 Fund and 300 Fund, respectively), as a quarterly retainer, has been allocated to the funds, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. Each fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. Each fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the funds who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are 50 equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the funds is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Each fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the funds. The Plans provide for payments by each fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.85%, 1.00%, 0.40% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the period ended April 30, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received the following: Class A Class M Net Net Commissions Commissions 100 Fund $5,920 $139 300 Fund 21,944 233 Class B Class C Contingent Contingent Deferred Deferred Sales Charges Sales Charges 100 Fund $ $99 300 Fund 4 137 A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the period ended April 30, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A and class M redemptions. Note 3: Purchases and sales of securities During the period ended April 30, 2009, there was no purchase and sale of U.S. government securities. Cost of purchases and proceeds from sales of investment securities other than short-term investments were as follows: Purchases Sales 100 Fund $8,890,766 $558,104 300 Fund 23,956,083 1,545,537 Written option transactions during the period ended April 30, 2009 are summarized as follows: 100 Fund Contract Premiums Amounts Received Written options outstanding at beginning of period $ $- Options opened 70,000 4,212 Options exercised   Options expired   Options closed (70,000) (4,212) Written options outstanding at end of period $ $ 300 Fund Contract Premiums Amounts Received Written options outstanding at beginning of period $ $ Options opened 210,000 12,637 Options exercised   Options expired   Options closed (210,000) (12,637) Written options outstanding at end of period $ $ 51 Note 4: Capital shares At April 30, 2009, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: 100 Fund For the period 12/23/08 (commencement of operations) to 4/30/09 Class A Shares Amount Shares sold 1,373,573 $13,754,298 Shares issued in connection with 99 990 reinvestment of distributions 1,373,672 13,755,288 Shares repurchased (95,023) (952,683) Net increase 1,278,649 $12,802,605 For the period 12/23/08 (commencement of operations) to 4/30/09 Class B Shares Amount Shares sold 93,940 $939,526 Shares issued in connection with * 1 reinvestment of distributions 93,940 939,527 Shares repurchased (9,710) (97,104) Net increase 84,230 $842,423 For the period 12/23/08 (commencement of operations) to 4/30/09 Class C Shares Amount Shares sold 448,605 $4,486,836 Shares issued in connection with * 1 reinvestment of distributions 448,605 4,486,837 Shares repurchased (7,477) (74,790) Net increase 441,128 $4,412,047 For the period 12/23/08 (commencement of operations) to 4/30/09 Class M Shares Amount Shares sold 16,093 $161,283 Shares issued in connection with * 2 reinvestment of distributions 16,093 161,285 Shares repurchased (758) (7,595) Net increase 15,335 $153,690 52 For the period 12/23/08 (commencement of operations) to 4/30/09 Class R Shares Amount Shares sold   Shares issued in connection with * 2 reinvestment of distributions * 2 Shares repurchased   Net increase  * $2 For the period 12/23/08 (commencement of operations) to 4/30/09 Class Y Shares Amount Shares sold 333,027 $3,337,581 Shares issued in connection with * 2 reinvestment of distributions 333,027 3,337,583 Shares repurchased (4,428) (44,427) Net increase 328,599 $3,293,156 300 Fund For the period 12/23/08 (commencement of operations) to 4/30/09 Class A Shares Amount Shares sold 3,919,001 $39,373,440 Shares issued in connection with 99 990 reinvestment of distributions 3,919,100 39,374,430 Shares repurchased (108,959) (1,096,240) Net increase 3,810,141 $38,278,190 For the period 12/23/08 (commencement of operations) to 4/30/09 Class B Shares Amount Shares sold 361,773 $3,627,949 Shares issued in connection with * 1 reinvestment of distributions 361,773 3,627,950 Shares repurchased (39,532) (396,933) Net increase 322,241 $3,231,017 For the period 12/23/08 (commencement of operations) to 4/30/09 Class C Shares Amount Shares sold 1,059,973 $10,636,480 Shares issued in connection with * 1 reinvestment of distributions 1,059,973 10,636,481 Shares repurchased (40,106) (402,752) Net increase 1,019,867 $10,233,729 53 For the period 12/23/08 (commencement of operations) to 4/30/09 Class M Shares Amount Shares sold 83,952 $841,539 Shares issued in connection with * 2 reinvestment of distributions 83,952 841,541 Shares repurchased (28,101) (282,494) Net increase 55,851 $559,047 For the period 12/23/08 (commencement of operations) to 4/30/09 Class R Shares Amount Shares sold 4,985 $50,000 Shares issued in connection with * 2 reinvestment of distributions 4,985 50,002 Shares repurchased   Net increase 4,985 $50,002 For the period 12/23/08 (commencement of operations) to 4/30/09 Class Y Shares Amount Shares sold 483,324 $4,860,368 Shares issued in connection with * 2 reinvestment of distributions 483,324 4,860,370 Shares repurchased (9,017) (90,643) Net increase 474,307 $4,769,727 *Amount represents less than 1 rounded share. At April 30, 2009, Putnam Investments, LLC owned the following class shares: 100 Fund Percent of class shares Shares outstanding Value Class A 495,099 27.9% $4,980,696 Class B 1,000 1.2 10,040 Class C 1,000 0.2 10,040 Class M 1,000 6.1 10,060 Class R 1,000 100.0 10,051 Class Y 1,000 0.3 10,070 300 Fund Percent of class shares Shares outstanding Value Class A 495,099 11.5% $5,010,402 Class B 1,000 0.3 10,100 Class C 1,000 0.1 10,100 Class M 1,000 1.8 10,110 Class R 1,000 16.7 10,110 Class Y 1,000 0.2 10,130 54 Note 5: Initial capitalization and offering of shares The fund was established as a series of the trust on September 12, 2008 and commenced operations on December 23, 2008. Prior to December 23, 2008, the fund had no operations other than those related to organizational matters, including, as noted below, the initial capital contributions and issuance of shares: 100 Fund Capital Shares contribution issued Class A $4,950,000 495,000 Class B 10,000 1,000 Class C 10,000 1,000 Class M 10,000 1,000 Class R 10,000 1,000 Class Y 10,000 1,000 300 Fund Capital Shares contribution issued Class A $4,950,000 495,000 Class B 10,000 1,000 Class C 10,000 1,000 Class M 10,000 1,000 Class R 10,000 1,000 Class Y 10,000 1,000 Note 6: Investment in Putnam Money Market Liquidity Fund The funds invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the funds are recorded as interest income in the Statement of operations and totaled $310 and $807 (for 100 Fund and 300 Fund, respectively), for the period ended April 30, 2009. During the period ended April 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated as follows:. Cost of Proceeds purchases of sales 100 Fund $3,859,877 $2,353,466 300 Fund 11,733,980 8,264,519 Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: New accounting pronouncements In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161)  an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. In April 2009, FASB issued a new FASB Staff Position FSP FAS 157-4 which amends FASB Statement No. 157, Fair Value Measurements, and is effective for interim and annual periods ending after June 15, 2009. FSP FAS 157-4 provides additional guidance when the volume and level of activity for the asset or liability measured at fair value has significantly decreased. Additionally, FSP FAS 157-4 expands disclosure by reporting entities with respect to categories of assets and liabilities carried at fair value. Putnam Management believes applying the provisions of FSP FAS 157-4 will not have a material impact on the funds financial statements. Note 9: Market and credit risk In the normal course of business, each fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The funds may be exposed to additional credit risk that an institution or other entity with which the funds have unsettled or open transactions will default. 55 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our Web site. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our Web site contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 56 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 mutual funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Myra R. Drucker Susan G. Malloy Putnam Investment Charles E. Haldeman, Jr. Vice President and Management, LLC Paul L. Joskow Assistant Treasurer One Post Office Square Elizabeth T. Kennan Boston, MA 02109 Kenneth R. Leibler Beth S. Mazor Robert E. Patterson Vice President Investment Sub-Manager George Putnam, III Putnam Investments Limited Robert L. Reynolds James P. Pappas 5759 St Jamess Street W. Thomas Stephens Vice President London, England SW1A1 1LD Richard B. Worley Francis J. McNamara, III Investment Sub-Advisor Officers Vice President and The Putnam Advisory Charles E. Haldeman, Jr. Chief Legal Officer Company, LLC President One Post Office Square Robert R. Leveille Boston, MA 02109 Charles E. Porter Vice President and Executive Vice President, Chief Compliance Officer Marketing Services Principal Executive Officer, Putnam Retail Management Associate Treasurer and Mark C. Trenchard One Post Office Square Compliance Liaison Vice President and Boston, MA 02109 BSA Compliance Officer Jonathan S. Horwitz Custodian Senior Vice President Judith Cohen State Street Bank and Treasurer Vice President, Clerk and and Trust Company Assistant Treasurer Steven D. Krichmar Legal Counsel Vice President and Principal Wanda M. McManus Ropes & Gray LLP Financial Officer Vice President, Senior Associate Treasurer and Assistant Clerk Trustees Janet C. Smith John A. Hill, Chairman Vice President, Principal Nancy E. Florek Jameson A. Baxter, Accounting Officer and Vice President, Assistant Clerk, Vice Chairman Assistant Treasurer Assistant Treasurer and Ravi Akhoury Proxy Manager Charles B. Curtis Robert J. Darretta This report is for the information of shareholders of Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 26, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: June 26, 2009 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 26, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2009 Date of reporting period: November 1, 2008  April 30, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Since 1937, when George Putnam created a prudent mix of stocks and bonds in a single, professionally managed portfolio, we have championed the wisdom of the balanced approach. Today, we offer a world of equity, fixed-income, multi-asset, and absolute-return portfolios so investors can pursue a range of financial goals. Our seasoned portfolio managers seek superior results over time, backed by original, fundamental research on a global scale. We believe in service excellence, in the value of experienced financial advice, and in putting clients first in everything we do. In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. Putnam Absolute Return 500 and 700 Funds Semiannual Report 4 | 30 | 09 Message from the Trustees 2 About the funds 4 Performance snapshot 6 Interview with your funds Portfolio Manager 7 Performance in depth 12 Expenses 14 Your funds management 16 Terms and definitions 18 Trustee approval of management contract 19 Other information for shareholders 22 Financial statements 23 Message from the Trustees Dear Fellow Shareholder: Since the fourth quarter of 2007, investors have endured one of the most difficult downturns in decades, but there now seem to be early signs that the storm clouds may be starting to clear in the stock market. Although this downturn is far from over and we remain cautious, we are encouraged by a number of developments. Before its climb was interrupted by profit taking in early May, the stock market experienced a two-month run-up from its March lows. Although many analysts agree that the stock market is in the process of bottoming out, they are careful to note that the market is fairly valued today and that it will require positive corporate earnings growth to continue its climb. The outlook for the fixed-income market is less clear. Hundreds of billions of dollars in economic stimulus spending have increased the U.S. deficit, which may weaken demand for Treasuries. Corporate and municipal debt may fare slightly better. Under President and CEO Robert L. Reynolds, Putnam Investments has instituted several changes in order to position Putnam mutual funds for a market recovery. In April, Walter C. Donovan, a 25-year investment industry veteran, joined Putnam as Chief Investment Officer. Mr. Donovan will lead a reinvigorated investment organization strengthened by the arrival during the past few months of several well-regarded senior portfolio managers, research analysts, and equity traders. We also are pleased to announce that Ravi Akhoury has been elected to the Board of Trustees of the Putnam Funds and W. Thomas Stephens has rejoined the Board. From 1992 to 2007, Mr. Akhoury was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. He serves as advisor to New York Life Insurance Company, and previously was a member of its Executive Management Committee. 2 Mr. Stephens retired in December 2008 as Chairman and Chief Executive Officer of Boise Cascade, L.L.C., a paper, forest products, and timberland assets company. He is a Director of TransCanada Pipelines, Ltd., an energy infrastructure company. From 1997 to 2008, Mr. Stephens served on the Board of Trustees of the Putnam Funds. Until 2004, he also was a Director of Xcel Energy Incorporated, Qwest Communications, and Norske Canada, Inc. We would like to take this opportunity to welcome new shareholders to the funds and to thank all of our investors for your continued confidence in Putnam. About the funds Pursuing positive returns with less volatility over time than more traditional funds Many traditional mutual funds focus on specific asset classes and market sectors, striving to perform better than a specified benchmark. Putnam Absolute Return 500 and 700 Funds have the flexibility to go beyond such constraints to pursue positive returns with less volatility over a reasonable period of time, generally three years or more  no matter what happens in the markets. And, unlike funds tied to a narrow investment universe, these funds have the flexibility to invest across global bonds, stocks, and alternative asset classes  and to adjust the mix of investments as opportunities change. In addition to this flexibility, the portfolio managers, with the resources and support of a team of experts in Putnams Global Asset Allocation Group, use advanced risk management techniques and modern investment tools, such as active trading strategies designed to exploit market inefficiencies and other conditions. These tools can help mitigate downside risk and potentially help the funds outperform general markets during flat or negative market conditions. Putnam is experienced in managing absolute return strategies for institutional investors, and our investment teams have deep expertise and a wide range of tools available for pursuing each funds targeted return. Asset allocation decisions may not always be correct and may adversely affect fund performance. The use of leverage through derivatives may magnify this risk. Leverage and derivatives carry other risks that may result in losses, including the effects of unexpected market shifts and/or the potential illiquidity of certain derivatives. International investments carry risks of volatile currencies, economies, and governments, and emerging-market securities can be illiquid. Bonds are affected by changes in interest rates, credit conditions, and inflation. As interest rates rise, prices of bonds fall. Long-term bonds are more sensitive to interest-rate risk than short-term bonds, while lower-rated bonds may offer higher yields in return for more risk. Unlike bonds, bond funds have ongoing fees and expenses. Stocks of small and/or midsize companies increase the risk of greater price fluctuations. REITs involve the risks of real estate investing, including declining property values. Commodities involve the risks of changes in market, political, regulatory, and natural conditions. The funds will likely underperform general securities markets during periods of strong positive market performance. Additional risks are listed in the funds prospectus. Benefits of Putnam Absolute Return Funds Traditional Absolute return strategies strategies Success Success beating the market meeting return targets Risk Risk lagging the market negative returns Often limited to one Free to go anywhere: market or type invest across sectors of security and global markets Fixed allocations No fixed allocations Vulnerable to Can be independent market volatility of market volatility Free to go anywhere The funds can invest in a wide range of global securities U.S. bonds International bonds Emerging-market bonds U.S. stocks International stocks Emerging-market stocks Commodities Real estate investment trusts (REITs) High yield securities Currencies Inflation-protected securities Performance snapshot Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the growth chart do not reflect a sales charge of 5.75%; had they, results would have been lower. See pages 7 and 1214 for additional performance information. For a portion of the period, these funds may have limited expenses, without which returns would have been lower. Due to market volatility, current performance may be higher or lower than performance shown. A 1% short-term trading fee may apply. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. To obtain the most recent month-end performance, visit putnam.com. 6 Interview with your funds Portfolio Manager Jeffrey L. Knight Jeff, this is the funds first shareholder report, covering approximately four months from the funds launch on December 23, 2008, through April 30, 2009. How did the funds perform? Almost all investments were highly volatile in the first four months of 2009. Stocks experienced a bear market and a bull market, and investment-grade bonds followed the same trends to a smaller degree. Market volatility made the period a great test for our philosophy and skills. The innovative approach of Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund is to seek positive returns and outperform Treasury bills by 5% and 7%, respectively, over at least three years. The funds can invest across asset classes, including stocks, bonds, and alternative asset classes, such as REITs and commodities. Through the ups and downs, our funds were quite stable and delivered positive results in line with their targeted returns. Class A shares of Absolute Return 500 Fund and Absolute Return 700 Fund posted results of 1.50% and 2.60%, respectively, at net asset value. The Merrill Lynch U.S. Treasury Bill Index, which the funds seek to outperform as the basis for their target returns, posted a return of 0.12% since the funds inception through April 30. Broad market index and fund performance This comparison shows the funds performance in the context of broad market indexes for the period from 12/23/08 (commencement of operations) to 4/30/09. See page 6 and pages 1214 for additional fund performance information. Index descriptions can be found on page 18. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. 7 Were the funds prepared for this volatility? When the funds launched in December, our outlook was extremely cautious, and we positioned the funds to reflect this. Financial markets were still struggling with the aftermath of the September collapse of Lehman Brothers and the near-collapse of AIG. The market conditions had a quick and severe impact on economic activity in the United States and worldwide, and we anticipated that it would continue to afflict market confidence and security prices in early 2009. What has caused the market volatility? We are still witnessing the unfolding of a long process of financial deleveraging that began over 18 months ago and has achieved an unprecedented scale in both the United States and worldwide. The turmoil was triggered by the surge in home foreclosures and severe problems for securitized loan markets that began in 2006. There has been some improvement during the period. Efforts by the Fed [U.S. Federal Reserve] and other central banks to ease monetary policy and credit conditions have borne fruit. Also, the Fed and U.S. Treasury introduced a number of new lending facilities designed to spur renewed credit flows. In March, Treasury Secretary Timothy Geithner announced a public/private partnership to buy up so-called toxic mortgage assets from banks as another way to restore credit flows. The result of this series of government efforts was a gradual shift  at least temporarily  to a stabilization of the credit markets near the end of the reporting period, and a rebound in equity markets. Although the programs are not perfect and will take time to work through the financial system, we think they have made the worst-case scenario of an economic depression unlikely. Credit quality overview Credit qualities shown as a percentage of the fixed-income portion of the portfolio value as of 4/30/09. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. 8 What strategies did you adopt to navigate these market conditions? First, we decided to exercise the funds flexibility to favor what we considered the safest and most liquid asset classes, with the goal of keeping the fund NAVs stable. We kept a substantial portion of assets in cash instruments. Though they offered meager returns, they were steady. We gradually took on more risk in areas that our research suggested would have the highest probability of positive returns. These opportunities were primarily in fixed-income sectors. We built significant positions in FDIC-guaranteed bank bonds with a yield advantage of more than 0.5% over Treasuries of comparable maturities, despite having the same government guarantee against default. In credit sectors, we established positions in high-quality corporate bonds very close to maturity and in bonds that have a degree of credit risk, which we hedged with credit default swaps to protect the positions from the small possibility of default. In mortgage-backed bonds, our credit strategies were focused on short-maturity bonds with high-quality cash flows, backed by collateral, and protected from defaults. The 500 Fund had exposure to TIPS [Treasury Inflation-Protected Securities], and the 700 Fund had exposure to both TIPS and some U.S. high-yield securities with safer grades of BB and B ratings. Did you also invest in equities? We pursued opportunities in the equity markets, but in small amounts and by purchasing options and futures, as well as individual stocks. Early on, we took advantage of the options market where premiums were high because of market volatility. After purchasing stocks, we sold call options that were out-of-the-money. Most expired without being exercised, and the funds Allocations are represented as a percentage of portfolio market value and include derivative instruments. These may differ from allocations shown later in this report. Holdings and allocations may vary over time. 9 earned income. We also sold put options on equity indexes, which had the same benefits. In March, when market valuations were extremely low, we modified the equity strategy, by adding some pure exposure to the stock market through futures contracts. In April, our approach evolved further, when we determined that pricing for the options strategy was no longer attractive. We stopped using the options, instead maintaining long positions in the equity markets by holding S&P 500 futures contracts. Did the funds own alternative asset classes, such as REITs or commodities? The 700 Fund held a small position in a bond issued by VENTAS, a REIT. However, generally speaking, our research on these other asset classes indicated that they were likely to be more volatile in the short term than we wanted. Part of our distinctive philosophy is to pursue positive returns with less volatility than more traditional funds, and these asset classes generally did not fit our criteria during the period. Lets turn to your outlook. What do you expect from the market, and what is your outlook for inflation? In the near term, we are optimistic that the opportunities in the market can help the funds meet their targets with low volatility. In the short term, we think that inflation, already low, might turn negative, but over the longer term we expect to see inflationary pressures reemerge. Meanwhile, there have been a number of encouraging developments in the markets, such as the early success of the TALF [Term Asset-Backed Securities Loan Facility] program. This has helped to thaw some of the trading in mortgage-backed securities, which should gradually reduce uncertainty. Allocations are represented as a percentage of portfolio market value and include derivative instruments. These may differ from allocations shown later in this report. Holdings and allocations may vary over time. 10 What are your strategies for the funds? We are looking to take a little more risk by investing in the type of securities likely to benefit from the operation of the TALF, though we will not participate directly in that program. We might also add more term structure risk and prepayment risk by taking advantage of dislocations in the CMO sector. In addition, we see a lot of opportunity in the investment-grade corporate credit sector. However, although conditions have improved, there is still considerable uncertainty in the market. While the economy is showing signs of stability, it is not out of the woods yet. The immediate horizon is clearly better than the start of the year, but the way forward is still murky. The funds continue to emphasize bonds that we believe can produce steady returns even if the economy worsens, and hold cash positions that allow us to take advantage of opportunities in the coming months. Jeff, thanks very much for talking with us today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the funds for the entire period. Portfolio composition is subject to review in accordance with each funds investment strategies and may vary in the future. Current and future portfolio holdings are subject to risk. IN THE NEWS The Obama administration estimates a record $1.84 trillion budget deficit for 2009. The combination of higher government debt and stimulus spending has cooled investors attitudes toward Treasury bonds, whose prices have fallen more than 20% since the start of 2009, despite their safe-haven status. Historically, Treasury bonds have been among the investments most vulnerable to fears of rising inflation, which can result from increased government spending. Massive government stimulus often leads to higher prices for consumer goods because the Federal Reserve, in effect, prints more money to pay for the additional spending. This, in turn, can diminish the purchasing power of the dollar. Higher interest rates will push down Treasury prices because when interest rates rise, bond prices fall, and vice versa. 11 Your funds performance This section shows each funds performance, price, and distribution information for the period ended April 30, 2009. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents performance since the funds inception date of December 23, 2008. Past performance does not guarantee future results, and the short-term results of relatively new funds are not necessarily indicative of their long-term prospects. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section of putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. 500 Fund Fund performance Total return for the period ended 4/30/09 (inception Class A Class B Class C Class M Class R Class Y dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 1.50% 4.34% 1.30% 3.70% 1.30% 0.30% 1.30% 2.22% 1.40% 1.70% After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. For a portion of the period, this fund may have limited expenses, without which returns would have been lower. Due to market volatility, current performance may be higher or lower than performance shown. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. Fund price and distribution information For the period ended 4/30/09 Class A Class B Class C Class M Class R Class Y Share value NAV POP NAV NAV NAV POP NAV NAV 12/23/08* $10.00 $10.61 $10.00 $10.00 $10.00 $10.36 $10.00 $10.00 4/30/09 10.15 10.77 10.13 10.13 10.13 10.50 10.14 10.17 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. * Inception date of the fund. 12 Fund performance as of most recent calendar quarter Total return for the period ended 3/31/09 (inception Class A Class B Class C Class M Class R Class Y dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 0.00% 5.75% 0.20% 5.19% 0.20% 1.20% 0.10% 3.57% 0.10% 0.10% Funds annual operating expenses The table below shows the funds estimated annual operating expenses for its first fiscal year which ends on October 31, 2009. Class A Class B Class C Class M Class R Class Y Net expenses* 1.50% 2.25% 2.25% 2.00% 1.75% 1.25% Total annual fund operating expenses 1.92 2.67 2.67 2.42 2.17 1.67 * Reflects Putnam Managements decision to contractually limit expenses through 10/31/10. Expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown in the next section and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 700 Fund Fund performance Total return for the period ended 4/30/09 (inception Class A Class B Class C Class M Class R Class Y dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 2.60% 3.30% 2.30% 2.70% 2.30% 1.30% 2.40% 1.16% 2.50% 2.70% After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. The short-term results of relatively new funds are not necessarily indicative of its long-term prospects. For a portion of the period, this fund may have limited expenses, without which returns would have been lower. Due to market volatility, current performance may be higher or lower than performance shown. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. Fund price and distribution information For the period ended 4/30/09 Class A Class B Class C Class M Class R Class Y Share value NAV POP NAV NAV NAV POP NAV NAV 12/23/08* $10.00 $10.61 $10.00 $10.00 $10.00 $10.36 $10.00 $10.00 4/30/09 10.26 10.89 10.23 10.23 10.24 10.61 10.25 10.27 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. * Inception date of the fund. 13 Fund performance as of most recent calendar quarter Total return for the period ended 3/31/09 (inception Class A Class B Class C Class M Class R Class Y dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 0.50% 5.28% 0.30% 4.70% 0.30% 0.70% 0.40% 3.09% 0.40% 0.60% Funds annual operating expenses The table below shows the funds estimated annual operating expenses for its first fiscal year which ends on October 31, 2009. Class A Class B Class C Class M Class R Class Y Net expenses* 1.65% 2.40% 2.40% 2.15% 1.90% 1.40% Total annual fund operating expenses 2.07 2.82 2.82 2.57 2.32 1.82 * Reflects Putnam Managements decision to contractually limit expenses through 10/31/10. Expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown in the next section and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Funds comparative index returns For the period ended 4/30/09 Merrill Lynch U.S. Treasury Barclays Capital Bill Index Aggregate Bond Index S&P 500 Index Life of fund 0.12% 0.87% 2.14% Index results should be compared to fund performance at net asset value. Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The following table shows the expenses you would have paid on a $1,000 investment in Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund from December 23, 2008 (commencement of operations), to April 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. 14 Class A Class B Class C Class M Class R Class Y 500 Fund Expenses paid per $1,000* $5.31 $7.97 $7.97 $7.08 $6.19 $4.42 Ending value (after expenses) $1,015.00 $1,013.00 $1,013.00 $1,013.00 $1,014.00 $1,017.00 700 Fund Expenses paid per $1,000* $5.87 $8.54 $8.54 $7.65 $6.76 $4.98 Ending value (after expenses) $1,026.00 $1,023.00 $1,023.00 $1,024.00 $1,025.00 $1,027.00 * Expenses for each share class are calculated using each funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the period from 12/23/08 (commencement of operations) to 4/30/09. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the period ended April 30, 2009, use the following calculation method. To find the value of your investment on December 23, 2008, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y 500 Fund Expenses paid per $1,000* $5.30 $7.96 $7.96 $7.07 $6.19 $4.41 Ending value (after expenses) $1,012.41 $1,009.75 $1,009.75 $1,010.64 $1,011.52 $1,013.29 700 Fund Expenses paid per $1,000* $5.83 $8.49 $8.49 $7.60 $6.72 $4.94 Ending value (after expenses) $1,011.88 $1,009.22 $1,009.22 $1,010.11 $1,010.99 $1,012.76 * Expenses for each share class are calculated using each funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the period from 12/23/08 (commencement of operations) to 4/30/09. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 15 Expense ratios The expense ratio for each share class shown indicates how much of your funds average net assets have been used to pay ongoing expenses during the period. Class A Class B Class C Class M Class R Class Y 500 Fund annualized expense ratio 1.49% 2.24% 2.24% 1.99% 1.74% 1.24% 700 Fund annualized expense ratio 1.64% 2.39% 2.39% 2.14% 1.89% 1.39% Your funds management In addition to Jeff Knight, your funds Portfolio Managers are James Fetch, Robert Kea, Robert Schoen, and Jason Vaillancourt. Portfolio management fund ownership The following table shows how much the funds current Portfolio Managers have invested in the funds and in all Putnam mutual funds (in dollar ranges). Information shown is as of April 30, 2009. Putnam employee fund ownership The following table shows the approximate value of investments in the funds and all Putnam funds by Putnam employees as of April 30, 2009. These amounts include investments by the employees immediate family members and investments through retirement and deferred compensation plans. Assets in the fund Total assets in all Putnam funds Putnam employees $2,920,000 $339,000,000 16 Other Putnam funds managed by the Portfolio Managers Jeff Knight is also a Portfolio Manager of Putnam Asset Allocation Funds (Balanced, Conservative, and Growth Portfolios), Putnam Income Strategies Fund, and Putnam RetirementReady® Funds. James Fetch is also a Portfolio Manager of Putnam Asset Allocation Funds (Balanced, Conservative, and Growth Portfolios). Robert Kea is also a Portfolio Manager of Putnam Asset Allocation Funds (Balanced, Conservative, and Growth Portfolios), Putnam Income Strategies Fund, and Putnam RetirementReady® Funds. Robert Schoen is also a Portfolio Manager of Putnam Asset Allocation Funds (Balanced, Conservative, and Growth Portfolios), Putnam Income Strategies Fund, and Putnam RetirementReady® Funds. Jason Vaillancourt is also a Portfolio Manager of Putnam Asset Allocation Funds (Balanced, Conservative, and Growth Portfolios). Jeff Knight, James Fetch, Robert Kea, Robert Schoen, and Jason Vaillancourt may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. 17 Terms and definitions Important terms Total return shows how the value of each funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury Bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 18 Trustee approval of management contract General conclusions In October 2008, the Putnam funds Board of Trustees, which oversees the management of each Putnam fund, approved your funds management contract with Putnam Investment Management (Putnam Management) for an initial term extending through June 30, 2010; the sub-management contract, in respect of your fund, between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management; and the sub-advisory contract, in respect of your fund, among The Putnam Advisory Company (PAC), PIL and Putnam Management. In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requested and evaluated all information it deemed reasonably necessary under the circumstances. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the initial execution of your funds management contract, effective December 22, 2008, and your funds sub-management and sub-advisory contracts, effective October 17, 2008. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the proposed fee schedule for your fund represented reasonable compensation in light of the nature and quality of the services to be provided to the fund, the fees paid by competitive funds and comparable Putnam funds, and the costs expected to be incurred by Putnam Management in providing such services, and  That this fee schedule would represent an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at anticipated future asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund were considered in light of fee arrangements for the other Putnam funds, which are the result of many years of review and discussion between the Independent Trustees and Putnam Management, and that the Trustees conclusions may be based, in part, on their consideration of these arrangements for other Putnam funds in the current and prior years. Management fee schedules and categories; total expenses The Trustees considered your funds proposed management fee schedule, including fee levels and breakpoints. The Trustees considered Putnam Managements representation that investment research and portfolio 19 management for your fund would be particularly labor-intensive, given the breadth of your funds investment universe and your funds goal of absolute total return. The Trustees also noted that the base fee portion of the proposed fee schedule had been developed under the framework of the current fee schedules of other Putnam funds, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In addition, the Trustees considered that the performance adjustment portion of your funds management fee would help align the performance of the fund with the compensation paid to Putnam Management for its services. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for funds in your funds Lipper category. The Trustees also noted that expense ratios for a number of Putnam funds were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program of expense limitations for all Putnam funds through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). In the case of your fund, Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) through October 31, 2010 to the extent that expenses of the fund (exclusive of brokerage, interest, taxes, extraordinary expenses and payments under the funds investment management contract and distribution plans) would exceed an annual rate of 0.45% of the funds average net assets. The Trustees observed that Putnam Managements commitment to limit fund expenses has served shareholders of the Putnam funds well.  Economies of scale. Under its management contract, your fund has the benefit of breakpoints in the base fee portion of its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure for the Putnam funds during periods of both growth and decline in asset levels. The Trustees concluded that the base fee portion of the fee schedule proposed for your fund represented an appropriate sharing of economies of scale at projected asset levels. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees decision to approve your funds initial management contract with Putnam Management. The Trustees are assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which generally meet on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee 20 favorable investment results for every fund in every time period. Because your fund was not yet operational, the Trustees were not able to consider your funds recent performance prior to their initial approval of your funds management, sub-management and sub-advisory contracts. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees review of your funds initial management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company, each of which provides benefits to affiliates of Putnam Management. In January 2009, the investor servicing agreement counterparty became Putnam Investor Services, Inc. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the Putnam funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Approval of the Sub-Management Contract between Putnam Management and Putnam Investments Limited and the Sub-Advisory Contract among Putnam Management, Putnam Investments Limited and The Putnam Advisory Company In October 2008, the Trustees approved a sub-management contract between Putnam Management and PIL in respect of your fund, under which PILs London office would manage 21 a separate portion of the assets of the fund. Also in October 2008, the Trustees approved a sub-advisory contract among Putnam Management, PIL and PAC in respect of your fund, under which PACs Tokyo branch would begin providing non-discretionary investment services and its Singapore branch would begin providing discretionary investment management services for your fund. The Contract Committee reviewed information provided by Putnam Management, PIL and PAC and, upon completion of this review, recommended, and the Independent Trustees and the full Board of Trustees approved, the sub-management and sub-advisory contracts in respect of your fund, effective October 17, 2008. The Trustees considered numerous factors they believed relevant in approving your funds sub-management and sub-advisory contracts, including Putnam Managements belief that the interest of shareholders would be best served by utilizing investment professionals in PILs London office and PACs Tokyo and Singapore offices to manage a portion of your funds assets and PILs and PACs expertise in managing assets invested in European and Asian markets, respectively. The Trustees also considered that applicable securities laws require a sub-advisory relationship among Putnam Management, PIL and PAC in order for Putnams investment professionals in London, Tokyo and Singapore to be involved in the management of your fund. The Trustees noted that Putnam Management, and not your fund, would pay the sub-management fee to PIL for its services, that Putnam Management and/ or PIL, but not your fund, would pay the sub-advisory fee to PAC for its services, and that the sub-management and sub-advisory relationships with PIL and PAC, respectively, will not reduce the nature, quality or overall level of service provided to your fund. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures are available in the Individual Investors section of putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. 22 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. Each funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how each funds net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows each funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how each funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of each funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlight table also includes the current reporting period. 23 The funds portfolio 4/30/09 (Unaudited) CORPORATE BONDS AND NOTES* 500 Fund 4.1% 700 Fund 12.9% Principal Principal amount Value amount Value Advertising and marketing services % 0.2% Lamar Media Corp. 144A sr. notes 9 3/4s, 2014 $ $ $100,000 $100,500  100,500 Aerospace and defense % 0.4% Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016   100,000 97,250 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014   50,000 47,500 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2015   50,000 45,750  190,500 Banking 0.5% 0.8% Citigroup, Inc. sr. unsec. unsub. notes FRN 1.424s, 2009 340,000 339,167 355,000 354,130 339,167 354,130 Beverage % 0.2% Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 7.2s, 2014   50,000 52,127 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016   50,000 48,250  100,377 Broadcasting % 0.2% DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6 3/8s, 2015   50,000 47,875 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016   50,000 49,500  97,375 Cable television % 0.1% CSC Holdings, Inc. sr. notes 6 3/4s, 2012   50,000 48,875  48,875 Chemicals % 0.5% Airgas, Inc. 144A company guaranty sr. sub. notes 7 1/8s, 2018   100,000 97,250 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016   50,000 50,250 Nalco Co. company guaranty sr. unsec. notes 7 3/4s, 2011   100,000 101,000  248,500 Coal % 0.2% Arch Western Finance, LLC sr. notes 6 3/4s, 2013   100,000 87,250  87,250 Combined utilities % 0.2% El Paso Corp. sr. unsec. notes 7s, 2017   50,000 44,922 El Paso Corp. sr. unsec. notes Ser. GMTN, 7 3/8s, 2012   50,000 48,463  93,385 24 CORPORATE BONDS AND NOTES* cont. 500 Fund 4.1% 700 Fund 12.9% Principal Principal amount Value amount Value Commercial and consumer services % 0.3% Aramark Corp. company guaranty 8 1/2s, 2015 $ $ $50,000 $47,750 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016   100,000 99,000  146,750 Computers 0.1% 0.1% Xerox Corp. sr. unsec. notes FRN 2.059s, 2009 40,000 39,041 35,000 34,161 39,041 34,161 Containers % 0.2% Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013   100,000 101,000  101,000 Electric utilities 0.2% 0.6% Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012   100,000 100,997 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016   50,000 53,505 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 175,000 174,908 125,000 124,935 174,908 279,437 Electronics % 0.1% Flextronics International, Ltd. sr. unsec. sub. notes 6 1/2s, 2013 (Singapore)   50,000 46,875  46,875 Energy % 0.2% Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014   100,000 94,000  94,000 Energy (oil field) % 0.2% Pride International, Inc. sr. unsec. notes 7 3/8s, 2014   100,000 98,000 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 5/8s, 2019   5,000 5,396  103,396 Food % 0.5% Del Monte Corp. sr. sub. notes 8 5/8s, 2012   100,000 102,000 Tyson Foods, Inc. 144A sr. unsec. notes 10 1/2s, 2014   100,000 104,500  206,500 Forest products and packaging % 0.4% Georgia-Pacific Corp. debs. 9 1/2s, 2011   100,000 101,750 International Paper Co. sr. unsec. notes 7.4s, 2014   100,000 92,175  193,925 Health care % 0.5% HCA, Inc. sr. sec. notes 9 1/8s, 2014   100,000 99,000 HCA, Inc. 144A sr. sec. notes 8 1/2s, 2019   50,000 50,313 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 9s, 2015   100,000 101,000  250,313 25 CORPORATE BONDS AND NOTES* cont. 500 Fund 4.1% 700 Fund 12.9% Principal Principal amount Value amount Value Investment banking/Brokerage 0.9% 1.3% Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTNC, 4 1/4s, 2010 $340,000 $335,905 $260,000 $256,869 Morgan Stanley sr. unsec. notes FRN Ser. MTN, 0.541s, 2010 355,000 347,146 355,000 347,146 683,051 604,015 Media 0.7% 1.0% Time Warner, Inc. company guaranty sr. unsec. notes FRN 1.461s, 2009 520,000 516,501 445,000 442,006 516,501 442,006 Medical services % 0.3% Omnicare, Inc. sr. sub. notes 6 7/8s, 2015   50,000 46,875 Service Corporation International sr. notes 7s, 2017   50,000 44,875 Ventas Realty LP/Capital Corp. company guaranty 6 3/4s, 2010 R   50,000 51,438  143,188 Medical technology % % Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015   15,000 15,900  15,900 Natural gas utilities % 0.1% Ferrellgas LP/Finance sr. notes 6 3/4s, 2014   50,000 45,125  45,125 Oil and gas % 0.5% Chesapeake Energy Corp. sr. notes 7 1/2s, 2013   50,000 47,500 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018   50,000 45,500 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2016   50,000 48,750 Williams Cos., Inc. (The) sr. unsec. notes 7 1/8s, 2011   100,000 101,000  242,750 Power producers % 0.3% AES Corp. (The) 144A sec. notes 8 3/4s, 2013   100,000 101,000 NRG Energy, Inc. sr. notes 7 3/8s, 2016   50,000 48,125  149,125 Publishing 1.5% 1.9% R. R. Donnelley & Sons Co. sr. unsec. notes 5 5/8s, 2012 1,250,000 1,109,463 1,000,000 887,570 1,109,463 887,570 Regional Bells % 0.1% Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012   50,000 50,750  50,750 26 CORPORATE BONDS AND NOTES* cont. 500 Fund 4.1% 700 Fund 12.9% Principal Principal amount Value amount Value Retail 0.2% 0.4% Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 $135,000 $128,713 $135,000 $128,713 Staples, Inc. sr. unsec. notes 9 3/4s, 2014   65,000 72,231 128,713 200,944 Technology services % 0.4% Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016   100,000 89,500 Iron Mountain, Inc. company guaranty 8 5/8s, 2013   100,000 100,250  189,750 Telecommunications % 0.5% American Tower Corp. sr. unsec. notes 7s, 2017   100,000 98,500 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom)   50,000 51,250 Intelsat Subsidiary Holding Co., Ltd. 144A sr. unsec. notes 8 1/2s, 2013 (Bermuda)   50,000 49,500 Windstream Corp. company guaranty 8 5/8s, 2016   50,000 49,750  249,000 Textiles % 0.1% Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 5.698s, 2014   50,000 38,250  38,250 Waste Management % 0.1% Allied Waste North America, Inc. company guaranty sr. unsub. sec. notes 7 7/8s, 2013   50,000 50,750  50,750 Total corporate bonds and notes (cost $2,862,662 and $5,862,798) $2,990,844 $6,086,372 MORTGAGE-BACKED SECURITIES* 500 Fund 9.3% 700 Fund 11.0% Principal Principal amount Value amount Value Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A2, 5.658s, 2049 $835,000 $714,176 $706,000 $603,842 Ser. 06-5, Class A2, 5.317s, 2047 153,000 135,018 136,000 120,016 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.425s, 2041 275,000 237,683 242,000 209,161 FRB Ser. 07-C4, Class A2, 6.004s, 2039 165,000 139,196 145,000 122,324 CWCapital Cobalt Ser. 07-C2, Class A2, 5.334s, 2047 99,000 85,353 99,000 85,353 27 MORTGAGE-BACKED SECURITIES* cont. 500 Fund 9.3% 700 Fund 11.0% Principal Principal amount Value amount Value Fannie Mae IFB Ser. 04-W2, Class 1A3S, Interest Only (IO), 6.713s, 2044 $84,234 $5,155 $71,395 $4,369 IFB Ser. 05-57, Class CI, IO, 6.263s, 2035 866,061 74,445 1,154,747 99,260 Ser. 06-W2, Class 1AS, IO, 5.458s, 2036 1,241,196 88,373 2,483,030 176,792 Ser. 07-W1, Class 1AS, IO, 5.198s, 2046 2,431,779 170,225 3,241,857 226,930 Ser. 03-W12, Class 1IO2, IO, 1.984s, 2043 409,285 16,126 1,157,787 45,617 FRB Ser. 05-115, Class DF, 1.409s, 2033 185,078 183,823   Ser. 98-W2, Class X, IO, 1.317s, 2028 826,970 20,674 702,259 17,556 Ser. 98-W5, Class X, IO, 1.255s, 2028 357,205 8,930 303,334 7,583 FRB Ser. 07-80, Class F, 1.138s, 2037 192,534 190,563   FRB Ser. 06-3, Class FY, 0.938s, 2036 488,357 483,048 418,908 414,354 Ser. 03-W1, Class 2A, IO, 0.288s, 2042 1,207,739 7,367 1,025,754 6,257 Ser. 05-105, Class CO, Principal Only (PO), zero %, 2033 16,214 16,023 16,214 16,023 FRB Ser. 06-21, Class FH, zero %, 2033   75,032 74,534 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-59, Class 1AX, IO, 0.27s, 2043 1,040,904 4,996 883,893 4,243 Ser. T-48, Class A2, IO, 0.212s, 2033 1,413,083 5,935 1,199,957 5,040 FRB Ser. T-54, Class 2A, IO, 0.191s, 2043 585,645 2,406 497,366 2,043 FHLMC Structured Pass Through Securities Ser. T-8, Class A9, IO, 0.485s, 2028 511,550 4,297 434,433 3,649 Freddie Mac IFB Ser. 3387, Class PS, IO, 6.129s, 2037 703,429 71,048 937,906 94,731 FRB Ser. 2718, Class FN, 1.951s, 2033 206,071 203,974 10,846 10,736 FRB Ser. 2634, Class LF, 1.809s, 2033 206,026 207,725   FRB Ser. 2905, Class LF, 1.409s, 2034 124,292 123,819 6,016 5,993 FRB Ser. 3190, Class FL, 1.251s, 2032 206,022 205,118   FRB Ser. 3059, Class FD, 1.209s, 2035 446,409 442,152 367,249 363,747 FRB Ser. 3035, Class NF, 1.209s, 2035 514,539 504,810 423,065 415,066 FRB Ser. 3350, Class FK, 1.051s, 2037 195,015 193,292   FRB Ser. 3192, Class FE, 1.051s, 2036 420,097 418,407 345,732 344,341 FRB Ser. 3237, Class FT, 1.009s, 2036 397,196 389,066 326,870 320,179 Ser. 3290, Class DO, PO, zero %, 2036 124,000 119,226 108,000 103,842 Ser. 3337, Class OA, PO, zero %, 2036 67,013 64,911 89,350 86,548 Ser. 3073, Class TO, PO, zero %, 2034 36,994 35,890 36,994 35,890 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.678s, 2035 1,191,136 90,762 2,382,272 181,529 Ser. 06-RP2, Class 1AS1, IO, 5.435s, 2036 1,100,245 79,108 1,466,528 105,443 Ser. 98-2, IO, 1.057s, 2027 145,887 2,845 123,871 2,415 Ser. 98-4, IO, 0.812s, 2026 178,400 3,068 151,549 2,607 Ser. 98-3, IO, 0.723s, 2027 177,999 2,278 151,107 1,934 Ser. 99-2, IO, 0.618s, 2027 233,782 2,876 198,485 2,441 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD11, Class A2, 5.992s, 2049 675,000 582,188 556,000 479,550 Ser. 05-LDP4, Class A2, 4.79s, 2042 148,863 146,706 148,863 146,706 28 MORTGAGE-BACKED SECURITIES* cont. 500 Fund 9.3% 700 Fund 11.0% Principal Principal amount Value amount Value LB-UBS Commercial Mortgage Trust Ser. 05-C7, Class A2, 5.103s, 2030 $243,000 $224,135 $205,000 $189,085 Merrill Lynch Mortgage Trust Ser. 06-C1, Class A2, 5.795s, 2039 54,000 49,224 54,000 49,224 Total mortgage-backed securities (cost $6,559,797 and $5,005,932) $6,756,440 $5,186,953 U.S. GOVERNMENT AGENCY OBLIGATIONS* 500 Fund 7.1% 700 Fund 8.4% Principal Principal amount Value amount Value Bank of America NA FDIC guaranteed notes FRN Ser. BKNT, 1.361s, 2010 $625,000 $625,619 $315,000 $315,312 Bank of America NA FDIC guaranteed notes FRN 1.186s, 2010 800,000 799,702 700,000 699,739 Freddie Mac 1 1/4s, March 12, 2010 1,000,000 1,000,465 800,000 800,372 General Electric Capital Corp. FDIC guaranteed sr. notes 1 5/8s, 2011 900,000 906,054 700,000 704,709 Goldman Sachs Group, Inc (The) FDIC guaranteed sr. notes 1 5/8s, 2011 900,000 903,547 700,000 702,759 JPMorgan Chase & Co. FDIC guaranteed notes 2 5/8s, 2010 900,000 920,047 700,000 715,592 Total U.S. government agency obligations (cost $5,143,012 and $3,928,887) $5,155,434 $3,938,483 U.S. TREASURY OBLIGATIONS* 500 Fund 9.4% 700 Fund 9.2% Principal Principal amount Value amount Value U.S. Treasury Inflation Index Notes 4 1/4s, January 15, 2010 $1,387,661 $1,419,534 $883,057 $903,340 3 7/8s, April 15, 2029 1,420,177 1,709,104 903,749 1,087,612 2 5/8s, July 15, 2017 1,126,466 1,206,392 716,842 767,704 2 3/8s, April 15, 2011 1,176,241 1,201,420 748,517 764,540 2s, January 15, 2014 1,263,526 1,289,606 804,062 820,658 Total U.S. treasury obligations (cost $6,825,162 and $4,317,735) $6,826,056 $4,343,854 ASSET-BACKED SECURITIES* 500 Fund 1.8% 700 Fund 2.2% Principal Principal amount Value amount Value Countrywide Alternative Loan Trust Ser. 06-2CB, Class A11, 6s, 2036 $145,221 $77,512 $138,590 $73,978 Securitized Asset Backed Receivables, LLC FRB Ser. 07-BR5, Class A2A, 0.568s, 2037 67,143 41,629 74,016 45,890 FRB Ser. 07-BR4, Class A2A, 0.528s, 2037 413,112 253,059 320,720 196,463 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 06-9, Class 1A1, 5.675s, 2036 672,575 316,135 551,065 259,021 29 ASSET-BACKED SECURITIES* cont. 500 Fund 1.8% 700 Fund 2.2% Principal Principal amount Value amount Value WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.548s, 2037 $631,620 $342,654 $517,183 $280,572 Wells Fargo Alternative Loan Trust FRB Ser. 07-PA6, Class A1, 6.594s, 2037 427,253 224,408 354,349 186,116 Total asset-backed securities (cost $1,232,622 and $1,024,334) $1,255,397 $1,042,040 SHORT-TERM INVESTMENTS* 500 Fund 64.5% 700 Fund 53.9% Principal Principal amount/shares Value amount/shares Value Putnam Money Market Liquidity Fund e 2,522,571 $2,522,571 1,666,671 $1,666,671 U.S. Treasury Bills for effective yields ranging from 0.50% to 0.64%, maturity December 17, 2009 # $249,000 247,891 $377,000 375,323 U.S. Treasury Bills for effective yields ranging from 0.29% to 0.67%, maturity November 19, 2009 # 663,000 660,675 483,000 481,306 Federal Home Loan Bank for an effective yield of 0.45%, maturity November 24, 2009 7,500,000 7,498,050 5,000,000 4,998,700 Federal Home Loan Bank for an effective yield of 0.80%, maturity April 30, 2010 2,000,000 1,997,440 2,000,000 1,997,440 Federal Home Loan Mortgage Corp. for an effective yield of 0.45%, maturity February 8, 2010 5,400,000 5,379,626 3,600,000 3,586,417 Federal Home Loan Mortgage Corp. for an effective yield of 0.95%, maturity February 5, 2010 3,000,000 2,977,833 1,000,000 992,611 Federal Home Loan Mortgage Corp. for an effective yield of 0.90%, maturity January 8, 2010 1,600,000 1,589,920 1,400,000 1,391,180 Federal Home Loan Mortgage Corp. for an effective yield of 0.60%, maturity December 24, 2009 5,000,000 4,980,250 1,000,000 996,050 Federal National Mortgage Association for an effective yield of 0.87%, maturity February 1, 2010 3,750,000 3,724,988 3,250,000 3,228,323 Federal National Mortgage Association for an effective yield of 0.90%, maturity January 15, 2010 1,600,000 1,589,640 1,400,000 1,390,935 Federal National Mortgage Association for effective yields ranging from 0.52% to 0.75% and maturity dates ranging from December 28, 2009 to December 29, 2009 9,000,000 8,968,536 2,500,000 2,491,260 Federal National Mortgage Association for an effective yield of 0.56%, maturity December 28, 2009 4,600,000 4,582,755 1,750,000 1,743,439 Total short-term investments (cost $46,715,814 and $25,343,999) $46,720,175 $25,339,655 TOTAL INVESTMENTS Total investments (cost $69,339,069 and $45,483,685) $69,704,346 $45,937,357 30 Key to holdings currency abbreviations EUR Euro * Percentages indicated are based on net assets as follows: 500 Fund $72,474,726 700 Fund 47,022,277 # These securities were pledged and segregated with the broker to cover margin requirements for futures contracts at April 30, 2009. e See Note 6 to the financial statements regarding investmens in Putnam Money Market Liquidity Fund. R Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at April 30, 2009. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at April 30, 2009. 500 Fund FUTURES CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Euribor Interest Rate 90 day (Long) 6 $1,951,356 Sep-10 $5,926 Euro-Euribor Interest Rate 90 day (Short) 6 1,963,689 Sep-09 (6,849) S&P 500 Index E-Mini (Long) 116 5,046,000 Jun-09 268,028 U.S. Treasury Note 10 yr (Short) 4 483,750 Jun-09 5,567 Total $272,672 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Payments Payments Swap counterparty / Termination made by received by Unrealized Notional amount date fund per annum fund per annum appreciation Citibank, N.A. $207,000 4/15/19 3.065% 3 month USD- LIBOR-BBA $2,797 Deutsche Bank AG 690,000 3/6/39 3.47% 3 month USD- LIBOR-BBA 18,564 715,000 3/20/11 3 month USD- LIBOR-BBA 1.43% 28 400,000 3/23/11 3 month USD- LIBOR-BBA 1.45% 217 482,000 4/8/19 3.115% 3 month USD- LIBOR-BBA 4,178 Total $25,784 The accompanying notes are an integral part of these financial statements. 31 CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Donnelley (R.R.) & Sons, 4.95%, 4/1/14  $(56,516) $1,250,000 3/20/12 (500 bp) $(85,632) Deutsche Bank AG DJ iTraxx Europe Series 11 Version 1 A (9,168) EUR 550,000 6/20/14 185 bp 8,222 Macys Retail Holdings, 7.45%,7/15/17   $114,750 6/20/11 (825 bp) (14,491) Publicis Groupe SA, 4.125%, 1/31/12   EUR 275,000 6/20/14 (158 bp) (6,339) Goldman Sachs International Tate & Lyle International Finance PLC, 6.50%, 6/28/12   EUR 275,000 6/20/14 (175 bp) (3,379) Total $(101,619) * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys or Standard & Poors ratings are believed to be the most recent ratings available at April 30, 2009. 700 Fund FUTURES CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Euribor Interest Rate 90 day (Long) 6 $1,951,356 Sep-10 $6,014 Euro-Euribor Interest Rate 90 day (Short) 6 1,963,689 Sep-09 (6,608) S&P 500 Index E-Mini (Long) 76 3,306,000 Jun-09 176,901 U.S. Treasury Note 5 yr (Short) 7 819,984 Jun-09 5,200 U.S. Treasury Note 10 yr (Short) 1 120,938 Jun-09 1,388 Total $182,895 32 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Payments Payments Swap counterparty / Termination made by received by Unrealized Notional amount date fund per annum fund per annum appreciation Citibank, N.A. $117,000 4/15/19 3.065% 3 month USD- LIBOR-BBA $1,581 Deutsche Bank AG 816,000 3/6/39 3.47% 3 month USD- LIBOR-BBA 21,954 297,000 3/20/11 3 month USD- LIBOR-BBA 1.43% 12 900,000 3/23/11 3 month USD- LIBOR-BBA 1.45% 487 382,000 4/8/19 3.115% 3 month USD- LIBOR-BBA 3,312 Total $27,346 CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Donnelley (R.R.) & Sons, 4.95%, 4/1/14  $(45,213) $1,000,000 3/20/12 (500 bp) $(68,506) Deutsche Bank AG DJ iTraxx Europe Series 11 Version 1 A (8,335) EUR 500,000 6/20/14 185 bp 7,474 Macys Retail Holdings, 7.45%,7/15/17   $114,750 6/20/11 (825 bp) (14,491) Publicis Groupe SA, 4.125%, 1/31/12   EUR 250,000 6/20/14 (158 bp) (5,762) Goldman Sachs International Tate & Lyle International Finance PLC, 6.50%, 6/28/12   EUR 250,000 6/20/14 (175 bp) (3,072) Total $(84,357) * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys or Standard & Poors ratings are believed to be the most recent ratings available at April 30, 2009. 33 In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ( SFAS 157 ). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of April 30, 2009: 500 Fund Valuation inputs Investments in securities Other financial instruments Level 1 $2,522,571 $272,672 Level 2 67,181,775 (75,835) Level 3   Total $69,704,346 $196,837 700 Fund Valuation inputs Investments in securities Other financial instruments Level 1 $1,666,671 $182,895 Level 2 44,270,686 (57,011) Level 3   Total $45,937,357 $125,884 Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The accompanying notes are an integral part of these financial statements. 34 Statement of assets and liabilities 4/30/09 (Unaudited) Putnam Absolute Return 500 Fund ASSETS Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $66,816,498) $67,181,775 Affiliated issuers (identified cost $2,522,571) (Note 6) 2,522,571 Dividends, interest and other receivables 130,011 Receivable for shares of the fund sold 2,977,521 Receivable for investments sold 5,272 Unrealized appreciation on swap contracts (Note 1) 34,006 Receivable for variation margin (Note 1) 6,110 Unamortized offering costs (Note 1) 68,276 Premium paid on swap contracts (Note 1) 65,684 Total assets 72,991,226 LIABILITIES Payable to custodian (Note 2) 169 Payable for investments purchased 165,817 Payable for shares of the fund repurchased 7,511 Payable for compensation of Manager (Note 2) 21,552 Payable for investor servicing fees (Note 2) 15,295 Payable for custodian fees (Note 2) 5,721 Payable for administrative services (Note 2) 1,241 Payable for distribution fees (Note 2) 19,014 Payable for auditing 48,821 Payable for offering costs (Note 1) 96,262 Unrealized depreciation on swap contracts (Note 1) 109,841 Other accrued expenses 25,256 Total liabilities 516,500 Net assets $72,474,726 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 5) $71,151,023 Undistributed net investment income (Note 1) 67,026 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 694,575 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 562,102 Total  Representing net assets applicable to capital shares outstanding $72,474,726 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($51,759,818 divided by 5,098,525 shares) $10.15 Offering price per class A share (100/94.25 of $10.15)* $10.77 Net asset value and offering price per class B share ($4,764,240 divided by 470,526 shares)** $10.13 Net asset value and offering price per class C share ($9,111,085 divided by 899,477 shares)** $10.13 Net asset value and redemption price per class M share ($482,307 divided by 47,600 shares) $10.13 Offering price per class M share (100/96.50 of $10.13)* $10.50 Net asset value, offering price and redemption price per class R share ($15,770 divided by 1,555 shares) $10.14 Net asset value, offering price and redemption price per class Y share ($6,341,506 divided by 623,810 shares) $10.17 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 35 Statement of operations For the period 12/23/08 (commencement of operations) to 4/30/09 (Unaudited) Putnam Absolute Return 500 Fund INVESTMENT INCOME Interest (including interest income of $1,086 from investments in affiliated issuers) (Note 6) $236,512 Dividends 16,878 Total investment income 253,390 EXPENSES Compensation of Manager (Note 2) 92,851 Investor servicing fees (Note 2) 43,454 Custodian fees (Note 2) 5,750 Trustee compensation and expenses (Note 2) 7,527 Administrative services (Note 2) 7,671 Distribution fees  Class A (Note 2) 22,827 Distribution fees  Class B (Note 2) 6,726 Distribution fees  Class C (Note 2) 10,627 Distribution fees  Class M (Note 2) 259 Distribution fees  Class R (Note 2) 20 Amortization of offering costs (Note 1) 37,320 Auditing 49,674 Other 31,459 Fees waived and reimbursed by Manager (Note 2) (129,699) Total expenses 186,466 Expense reduction (Note 2) (102) Net expenses 186,364 Net investment income 67,026 Net realized gain on investments (Notes 1 and 3) 329,185 Net realized loss on swap contracts (Note 1) (1,920) Net realized loss on futures contracts (Note 1) (12,776) Net realized gain on foreign currency transactions (Note 1) 35 Net realized gain on written options (Notes 1 and 3) 380,051 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (12) Net unrealized appreciation of investments, futures contracts and swap contracts during the period 562,114 Net gain on investments 1,256,677 Net increase in net assets resulting from operations $1,323,703 The accompanying notes are an integral part of these financial statements. 36 Statement of changes in net assets Putnam Absolute Return 500 Fund For the period 12/23/08 INCREASE IN NET ASSETS (commencement of operations) to 4/30/09* Operations: Net investment income $67,026 Net realized gain on investments and foreign currency transactions 694,575 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 562,102 Net increase in net assets resulting from operations 1,323,703 Redemption fees (Note 1) 616 Increase from capital share transactions (Note 4) 61,150,407 Total increase in net assets 62,474,726 NET ASSETS Beginning of period (Note 5) 10,000,000 End of period (including undistributed net investment income of $67,026) $72,474,726 * Unaudited The accompanying notes are an integral part of these financial statements. 37 Financial highlights (For a common share outstanding throughout the period) Putnam Absolute Return 500 Fund INVESTMENT OPERATIONS: RATIOS AND SUPPLEMENTAL DATA: Net realized Ratio of net Net asset value, and unrealized Total from Net assets, Ratio of expenses investment income beginning Net investment gain (loss) on investment Net asset value, Total return at net end of period to average (loss) to average Portfolio Period ended of period income (loss) a,b investments operations Redemption fees c end of period asset value (%) d (in thousands) net assets (%) e,b net assets (%) b turnover (%) Class A April 30, 2009  ** $10.00 .02 .13 .15  $10.15 1.50 * $51,760 .53 * .20 * 106.59 * Class B April 30, 2009  ** $10.00 .01 .12 .13  $10.13 1.30 * $4,764 .79 * .08 * 106.59 * Class C April 30, 2009  ** $10.00 .01 .12 .13  $10.13 1.30 * $9,111 .79 * .10 * 106.59 * Class M April 30, 2009  ** $10.00 .01 .12 .13  $10.13 1.30 * $482 .70 * .13 * 106.59 * Class R April 30, 2009  ** $10.00 (.01) .15 .14  $10.14 1.40 * $16 .61 * (.09) * 106.59 * Class Y April 30, 2009  ** $10.00 .05 .12 .17  $10.17 1.70 * $6,342 .44 * .45 * 106.59 * * Not annualized. ** Unaudited.  For the period December 23, 2008 (commencement of operations) to April 30, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of 0.39% based on average net assets for the period ended April 30, 2009 (Note 2). c Amount represents less than $0.01 per share. d Total return assumes dividend reinvestment and does not reflect the effect of sales charges. e Includes amounts paid through expense offset arrangements (Note 2). The accompanying notes are an integral part of these financial statements. 38 39 Statement of assets and liabilities 4/30/09 (Unaudited) Putnam Absolute Return 700 Fund ASSETS Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $43,817,014) $44,270,686 Affiliated issuers (identified cost $1,666,671) (Note 6) 1,666,671 Dividends, interest and other receivables 182,387 Receivable for shares of the fund sold 1,259,392 Receivable for investments sold 17,197 Unrealized appreciation on swap contracts (Note 1) 34,820 Receivable for variation margin (Note 1) 3,907 Receivable from Manager (Note 2) 2,257 Premium paid on swap contracts (Note 1) 53,548 Unamortized offering costs (Note 1) 68,276 Total assets 47,559,141 LIABILITIES Payable to custodian (Note 2) 13,007 Payable for investments purchased 159,236 Payable for shares of the fund repurchased 66,156 Payable for investor servicing fees (Note 2) 9,781 Payable for custodian fees (Note 2) 5,971 Payable for administrative services (Note 2) 1,198 Payable for distribution fees (Note 2) 11,035 Payable for offering costs (Note 1) 96,262 Payable for auditing 58,564 Unrealized depreciation on swap contracts (Note 1) 91,831 Other accrued expenses 23,823 Total liabilities 536,864 Net assets $47,022,277 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 5) $45,946,313 Undistributed net investment income (Note 1) 122,629 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 373,784 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 579,551 Total  Representing net assets applicable to capital shares outstanding $47,022,277 (Continued on next page) 40 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($35,298,714 divided by 3,441,586 shares) $10.26 Offering price per class A share (100/94.25 of $10.26)* $10.89 Net asset value and offering price per class B share ($2,718,988 divided by 265,724 shares)** $10.23 Net asset value and offering price per class C share ($4,272,474 divided by 417,591 shares)** $10.23 Net asset value and redemption price per class M share ($449,969 divided by 43,949 shares) $10.24 Offering price per class M share (100/96.50 of $10.24)* $10.61 Net asset value, offering price and redemption price per class R share ($21,361 divided by 2,085 shares) $10.25 Net asset value, offering price and redemption price per class Y share ($4,260,771 divided by 414,985 shares) $10.27 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 41 Statement of operations For the period 12/23/08 (commencement of operations) to 4/30/09 (Unaudited) Putnam Absolute Return 700 Fund INVESTMENT INCOME Interest (including interest income of $859 from investments in affiliated issuers) (Note 6) $249,703 Dividends 12,306 Total investment income 262,009 EXPENSES Compensation of Manager (Note 2) 77,394 Investor servicing fees (Note 2) 30,832 Custodian fees (Note 2) 6,000 Trustee compensation and expenses (Note 2) 7,388 Administrative services (Note 2) 7,555 Distribution fees  Class A (Note 2) 16,493 Distribution fees  Class B (Note 2) 3,267 Distribution fees  Class C (Note 2) 4,688 Distribution fees  Class M (Note 2) 426 Distribution fees  Class R (Note 2) 19 Amortization of offering costs (Note 1) 37,320 Auditing 59,218 Other 29,634 Fees waived and reimbursed by Manager (Note 2) (140,782) Total expenses 139,452 Expense reduction (Note 2) (72) Net expenses 139,380 Net investment income 122,629 Net realized gain on investments (Notes 1 and 3) 132,743 Net realized loss on swap contracts (Note 1) (1,920) Net realized loss on futures contracts (Note 1) (66,384) Net realized gain on foreign currency transactions (Note 1) 86 Net realized gain on written options (Notes 1 and 3) 309,259 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (5) Net unrealized appreciation of investments, futures contracts and swap contracts during the period 579,556 Net gain on investments 953,335 Net increase in net assets resulting from operations $1,075,964 The accompanying notes are an integral part of these financial statements. 42 Statement of changes in net assets Putnam Absolute Return 700 Fund For the period 12/23/08 INCREASE IN NET ASSETS (commencement of operations) to 4/30/09* Operations: Net investment income $122,629 Net realized gain on investments and foreign currency transactions 373,784 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 579,551 Net increase in net assets resulting from operations 1,075,964 Redemption fees (Note 1) 186 Increase from capital share transactions (Note 4) 35,946,127 Total increase in net assets 37,022,277 NET ASSETS Beginning of period (Note 5) 10,000,000 End of period (including undistributed net investment income of $122,629) $47,022,277 * Unaudited The accompanying notes are an integral part of these financial statements. 43 Financial highlights (For a common share outstanding throughout the period) Putnam Absolute Return 700 Fund INVESTMENT OPERATIONS: RATIOS AND SUPPLEMENTAL DATA: Net realized Ratio of net Net asset value, and unrealized Total from Net assets, Ratio of expenses investment income beginning Net investment gain (loss) on investment Net asset value, Total return at net end of period to average (loss) to average Portfolio Period ended of period income (loss) a,b investments operations Redemption fees c end of period asset value (%) d (in thousands) net assets (%) e,b net assets (%) b turnover (%) Class A April 30, 2009  ** $10.00 .05 .21 .26  $10.26 2.60 * $35,299 .58 * .49 * 74.21 * Class B April 30, 2009  ** $10.00 .06 .17 .23  $10.23 2.30 * $2,719 .84 * .54 * 74.21 * Class C April 30, 2009  ** $10.00 .06 .17 .23  $10.23 2.30 * $4,272 .84 * .54 * 74.21 * Class M April 30, 2009  ** $10.00 .07 .17 .24  $10.24 2.40 * $450 .76 * .64 * 74.21 * Class R April 30, 2009  ** $10.00 .02 .23 .25  $10.25 2.50 * $21 .67 * .17 * 74.21 * Class Y April 30, 2009  ** $10.00 .08 .19 .27  $10.27 2.70 * $4,261 .49 * .75 * 74.21 * * Not annualized. ** Unaudited.  For the period December 23, 2008 (commencement of operations) to April 30, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of 0.60% based on average net assets for the period ended April 30, 2009 (Note 2). c Amount represents less than $0.01 per share. d Total return assumes dividend reinvestment and does not reflect the effect of sales charges. e Includes amounts paid through expense offset arrangements (Note 2). The accompanying notes are an integral part of these financial statements. 44 45 Notes to financial statements 4/30/09 (Unaudited) Note 1: Significant accounting policies Putnam Absolute Return 500 and 700 Funds (the funds) are each a diversified series of Putnam Funds Trust (the trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The funds seek to earn a positive total return that exceeds, by a targeted amount, the rate of inflation, as reflected by the return of the Merrill Lynch U.S. Treasury Bill Index over a reasonable period of time regardless of market conditions or general market direction. The funds pursue their goals through portfolios that are structured to offer varying degrees of risk, expected volatility and expected returns. The funds will invest primarily in a broadly diversified portfolio reflecting uncorrelated fixed income strategies designed to exploit market inefficiencies across global markets and fixed income sectors. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Each fund offers class A, class B, class C, class M, class R and class Y shares. Each fund began offering each class of shares on December 23, 2008. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of each fund are borne pro-rata based on the relative net assets of each class to the total net assets of each fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the funds enter into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by 46 institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the funds will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. C) Stripped securities Each fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. E) Futures and options contracts Each fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. Each fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to each fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets 47 and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. F) Interest rate swap contracts Each fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. G) Credit default contracts Each fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by each fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, each fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. H) Master agreements Each fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated 48 account by the funds custodian; collateral pledged by the fund is segregated by the funds custodian and identified in The funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. I) Federal taxes It is the policy of each fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of each fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Each fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. Each fund did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. The aggregate identified cost on a tax basis is as follows: Net Cost Appreciation Depreciation Appreciation 500 Fund $69,339,069 $453,415 $88,138 $365,277 700 Fund 45,483,685 508,472 54,800 453,672 J) Distributions to shareholders Distributions to shareholders from net investment income are recorded by each fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. K) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. L) Offering costs The offering costs of $105,595 (for 500 Fund and 700 Fund) are being fully amortized on a straight-line basis over a twelve-month period. Each fund will reimburse Putnam Management for the payment of these expenses. Note 2: Management fee, administrative services and other transactions Each fund pays Putnam Management for the management and investment advisory services monthly based on the average net assets of the fund. Such fee is based on the following annual rates: 500 Fund: 0.80% of the first $500 million of average net assets, 0.70% of the next $500 million, 0.65% of the next $500 million, 0.60% of the next $5 billion, 0.575% of the next $5 billion, 0.555% of the next $5 billion, 0.54% of the next $5 billion and 0.53% thereafter. 700 Fund: 0.95% of the first $500 million of average net assets, 0.85% of the next $500 million, 0.80% of the next $500 million, 0.75% of the next $5 billion, 0.725% of the next $5 billion, 0.705% of the next $5 billion, 0.69% of the next $5 billion and 0.68% thereafter. Commencing with each funds thirteenth whole calendar month of operation, the applicable base fee will be increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease will be calculated monthly based on a performance adjustment rate that is equal to 0.04% multiplied by the difference, in percentage points, between the funds performance (measured by the funds class A shares) and the performance of the Merrill Lynch U.S. Treasury Bill Index plus 5.00% and 7.00% (for 500 Fund and 700 Fund, respectively), over the performance period, 49 and annualized over the performance period. The maximum annualized performance adjustment rate is +/0.20% and +/0.28% (for 500 Fund and 700 Fund, respectively). The performance period will be the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate will be multiplied by the funds average net assets over the performance period and the result will be divided by twelve. The resulting dollar amount will be added to, or subtracted from, the base fee for that month. Putnam Management has agreed to limit its compensation (and, to the extent necessary, bear other expenses) through October 31, 2010, to the extent that expenses of each fund (exclusive of brokerage commissions, interest, taxes, extraordinary expenses, expense offset and brokerage/service arrangements and payments under each funds investment management and distribution plans) would exceed an annual rate of 0.45% of the funds average net assets. For the period ended April 30, 2009, Putnam Managements compensation was limited by $129,699 and $140,782 for the 500 Fund and 700 Fund, respectively. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of each fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of each fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage and provide investment recommendations with respect to a portion of the assets of each fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of each funds assets managed and 0.10% of the average net assets of the portion of each funds assets for which PAC provides investment recommendations. The funds reimburse Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for each funds assets were provided by State Street Bank and Trust Company (State Street). Custody fees are based on each funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Prior to December 31, 2008, these services were provided by Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management. Putnam Investor Services, Inc. and Putnam Investor Services received fees for investor servicing, subject to certain limitations, based on the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. The amounts incurred for investor servicing agent functions provided by affiliates of Putnam Management during the period ended April 30, 2009 are included in Investor servicing fees in the Statement of operations. Under the custodian contract between each fund and State Street, the custodian bank has a lien on the securities of each fund to the extent permitted by the funds investment restrictions to cover any advances made by the custodian bank for the settlement of securities purchased by each fund. At April 30, 2009, the payable to the custodian bank (for 500 Fund and 700 Fund) represents the amount due for cash advanced for the settlement of securities purchased. Each fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the period ended April 30, 2009, the funds expenses were reduced by $102 and $72 (for 500 Fund and 700 Fund, respectively) under the expense offset arrangements. Each independent Trustee of the funds receives an annual Trustee fee, of which $290 and $280 (for 500 Fund and 700 Fund, respectively), as a quarterly retainer, has been allocated to the funds, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. Each fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. Each fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the funds who have 50 served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the funds is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Each fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of each fund. The Plans provide for payments by each fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by each fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the period ended April 30, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received the following: Class A Class M Net Net Commissions Commissions 500 Fund $99,189 $1,959 700 Fund 59,517 1,115 Class B Class C Contingent Contingent Deferred Deferred Sales Charges Sales Charges 500 Fund $882 $167 700 Fund 820 218 A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the period ended April 30, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A and class M redemptions from either fund. Note 3: Purchases and sales of securities During the period ended April 30, 2009, cost of purchases and proceeds from sales of investment securities and short-term investments were as follows: U.S. Government Securities Purchases Sales 500 Fund $6,868,148 $41,026 700 Fund 4,360,714 41,026 Other Securities Purchases Sales 500 Fund $24,024,150 $12,077,282 700 Fund 23,052,613 8,189,123 Written option transactions during the period ended April 30, 2009 are summarized as follows: 500 Fund Contract Premiums Amounts Received Written options outstanding at beginning of period $ $ Options opened 817,300 620,136 Options exercised (446,581) (227,880) Options expired (370,570) (298,386) Options closed (149) (93,870) Written options outstanding at end of period $ $ 700 Fund Contract Premiums Amounts Received Written options outstanding at beginning of period $ $ Options opened 602,681 475,087 Options exercised (306,199) (156,079) Options expired (296,359) (243,354) Options closed (123) (75,654) Written options outstanding at end of period $ $ Note 4: Capital shares At April 30, 2009, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: 51 500 Fund For the period 12/23/08 (commencement of operations) to 4/30/09 Class A Shares Amount Shares sold 4,190,540 $41,693,923 Shares issued in connection with   reinvestment of distributions 4,190,540 41,693,923 Shares repurchased (87,015) (867,127) Net increase 4,103,525 $40,826,796 For the period 12/23/08 (commencement of operations) to 4/30/09 Class B Shares Amount Shares sold 490,872 $4,880,208 Shares issued in connection with   reinvestment of distributions 490,872 4,880,208 Shares repurchased (21,346) (212,953) Net increase 469,526 $4,667,255 For the period 12/23/08 (commencement of operations) to 4/30/09 Class C Shares Amount Shares sold 909,456 $9,074,234 Shares issued in connection with   reinvestment of distributions 909,456 9,074,234 Shares repurchased (10,979) (109,310) Net increase 898,477 $8,964,924 For the period 12/23/08 (commencement of operations) to 4/30/09 Class M Shares Amount Shares sold 47,409 $476,003 Shares issued in connection with   reinvestment of distributions 47,409 476,003 Shares repurchased (809) (8,127) Net increase 46,600 $467,876 For the period 12/23/08 (commencement of operations) to 4/30/09 Class R Shares Amount Shares sold 555 $5,566 Shares issued in connection with   reinvestment of distributions 555 5,566 Shares repurchased   Net increase 555 $5,566 52 For the period 12/23/08 (commencement of operations) to 4/30/09 Class Y Shares Amount Shares sold 643,710 $6,425,957 Shares issued in connection with   reinvestment of distributions 643,710 6,425,957 Shares repurchased (20,900) (207,967) Net increase 622,810 $6,217,990 700 Fund For the period 12/23/08 (commencement of operations) to 4/30/09 Class A Shares Amount Shares sold 2,475,269 $24,824,607 Shares issued in connection with   reinvestment of distributions 2,475,269 24,824,607 Shares repurchased (28,683) (285,918) Net increase 2,446,586 $24,538,689 For the period 12/23/08 (commencement of operations) to 4/30/09 Class B Shares Amount Shares sold 273,409 $2,733,774 Shares issued in connection with   reinvestment of distributions 273,409 2,733,774 Shares repurchased (8,685) (86,563) Net increase 264,724 $2,647,211 For the period 12/23/08 (commencement of operations) to 4/30/09 Class C Shares Amount Shares sold 421,969 $4,238,542 Shares issued in connection with   reinvestment of distributions 421,969 4,238,542 Shares repurchased (5,378) (54,040) Net increase 416,591 $4,184,502 For the period 12/23/08 (commencement of operations) to 4/30/09 Class M Shares Amount Shares sold 43,845 $438,446 Shares issued in connection with   reinvestment of distributions 43,845 438,446 Shares repurchased (896) (9,036) Net increase 42,949 $429,410 53 For the period 12/23/08 (commencement of operations) to 4/30/09 Class R Shares Amount Shares sold 1,085 $11,073 Shares issued in connection with   reinvestment of distributions 1,085 11,073 Shares repurchased   Net increase 1,085 $11,073 For the period 12/23/08 (commencement of operations) to 4/30/09 Class Y Shares Amount Shares sold 425,656 $4,253,426 Shares issued in connection with   reinvestment of distributions 425,656 4,253,426 Shares repurchased (11,671) (118,184) Net increase 413,985 $4,135,242 At April 30, 2009, Putnam Investments, LLC owned the following class shares: 500 Fund Percent of class shares Shares outstanding Value Class A 995,000 19.5% $10,099,250 Class B 1,000 0.2 10,130 Class C 1,000 0.1 10,130 Class M 1,000 2.1 10,130 Class R 1,000 64.3 10,140 Class Y 1,000 0.2 10,170 700 Fund Percent of class shares Shares outstanding Value Class A 995,000 28.9% $10,208,700 Class B 1,000 0.4 10,230 Class C 1,000 0.2 10,230 Class M 1,000 2.3 10,240 Class R 1,000 48.0 10,250 Class Y 1,000 0.2 10,270 Note 5: Initial capitalization and offering of shares Each fund was established as a series of the trust on September 12, 2008 and commenced operations on December 23, 2008. Prior to December 23, 2008, each fund had no operations other than those related to organizational matters, including, as noted below, the initial capital contributions and issuance of shares: 500 Fund Capital Shares contribution issued Class A $9,950,000 995,000 Class B 10,000 1,000 Class C 10,000 1,000 Class M 10,000 1,000 Class R 10,000 1,000 Class Y 10,000 1,000 700 Fund Capital Shares contribution issued Class A $9,950,000 995,000 Class B 10,000 1,000 Class C 10,000 1,000 Class M 10,000 1,000 Class R 10,000 1,000 Class Y 10,000 1,000 Note 6: Investment in Putnam Money Market Liquidity Fund Each fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the funds are recorded as interest income in the Statement of operations and 54 totaled $1,086 and $859 (for 500 Fund and 700 Fund, respectively) for the period ended April 30, 2009. During the period ended April 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated as follows: Cost of Proceeds purchases of sales 500 Fund $20,940,682 $18,418,111 700 Fund 14,636,312 12,969,641 Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: New accounting pronouncement In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161)  an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. In April 2009, FASB issued a new FASB Staff Position FSP FAS 157-4 which amends FASB Statement No. 157, Fair Value Measurements , and is effective for interim and annual periods ending after June 15, 2009. FSP FAS 157-4 provides additional guidance when the volume and level of activity for the asset or liability measured at fair value has significantly decreased. Additionally, FSP FAS 157-4 expands disclosure by reporting entities with respect to categories of assets and liabilities carried at fair value. Putnam Management believes applying the provisions of FSP FAS 157-4 will not have a material impact on the funds financial statements. Note 9: Market and credit risk In the normal course of business, each fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). Each fund may be exposed to additional credit risk that an institution or other entity with which the funds have unsettled or open transactions will default. 55 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our Web site. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our Web site contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 56 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 mutual funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Myra R. Drucker Susan G. Malloy Putnam Investment Charles E. Haldeman, Jr. Vice President and Assistant Management, LLC Paul L. Joskow Treasurer One Post Office Square Elizabeth T. Kennan Boston, MA 02109 Kenneth R. Leibler Beth S. Mazor Robert E. Patterson Vice President Investment Sub-Manager George Putnam, III Putnam Investments Limited Robert L. Reynolds James P. Pappas 5759 St Jamess Street W. Thomas Stephens Vice President London, England SW1A1 1LD Richard B. Worley Francis J. McNamara, III Investment Sub-Advisor Officers Vice President and The Putnam Advisory Charles E. Haldeman, Jr. Chief Legal Officer Company, LLC President One Post Office Square Robert R. Leveille Boston, MA 02109 Charles E. Porter Vice President and Chief Executive Vice President, Compliance Officer Marketing Services Principal Executive Officer, Putnam Retail Management Associate Treasurer and Mark C. Trenchard One Post Office Square Compliance Liaison Vice President and BSA Boston, MA 02109 Compliance Officer Jonathan S. Horwitz Custodian Senior Vice President and Judith Cohen State Street Bank Treasurer Vice President, Clerk and and Trust Company Assistant Treasurer Steven D. Krichmar Legal Counsel Vice President and Principal Wanda M. McManus Ropes & Gray LLP Financial Officer Vice President, Senior Associate Treasurer and Assistant Clerk Trustees Janet C. Smith John A. Hill, Chairman Vice President, Principal Nancy E. Florek Jameson A. Baxter, Accounting Officer and Vice President, Assistant Clerk, Vice Chairman Assistant Treasurer Assistant Treasurer and Ravi Akhoury Proxy Manager Charles B. Curtis Robert J. Darretta This report is for the information of shareholders of Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 26, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: June 26, 2009 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 26, 2009
